

EXECUTION COPY
  

--------------------------------------------------------------------------------

 
SECURITIES PURCHASE AGREEMENT
 
among
 
YONGYE INTERNATIONAL, INC.,
 
MSPEA AGRICULTURE HOLDING LIMITED
 
and
 
FULL ALLIANCE INTERNATIONAL LIMITED
 

--------------------------------------------------------------------------------

 
Dated May 29, 2011

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS



    
Page
     
SECTION 1 INTERPRETATION
 
2
     
SECTION 2 SALE AND PURCHASE OF THE PREFERRED SHARES
 
8
     
SECTION 3 CONDITIONS PRECEDENT TO COMPLETION
 
8
     
SECTION 4 COMPLETION ACTIONS
 
13
     
SECTION 5 OBLIGATIONS OF THE COMPANY BETWEEN EXECUTION AND COMPLETION
 
14
     
SECTION 6 REPRESENTATIONS AND WARRANTIES
 
16
     
SECTION 7 CONFIDENTIALITY; RESTRICTION ON ANNOUNCEMENTS
 
17
     
SECTION 8 COVENANTS
 
18
     
SECTION 9 TAXES, DUTIES, FEES AND EXPENSES
 
25
     
SECTION 10 INDEMNIFICATION
 
26
     
SECTION 11 TERMINATION
 
26
     
SECTION 12 NOTICES
 
27
     
SECTION 13 MISCELLANEOUS
 
29
     
SECTION 14 GOVERNING LAW AND JURISDICTION
  
30



SCHEDULE 1
 
PART A – PARTICULARS OF THE COMPANY
         
PART B – PARTICULARS OF BVI SPV
         
PART C – PARTICULARS OF HK SPV
         
PART D – PARTICULARS OF FULL ALLIANCE
         
PART E – PARTICULARS OF PRC OPCO
         
PART F – PARTICULARS OF FUMIN CO
         
PART G – STRUCTURE CHART


 
i

--------------------------------------------------------------------------------

 


SCHEDULE 2
 
COLLECTIVE WARRANTIES
     
SCHEDULE 3
 
INVESTOR WARRANTIES
     
SCHEDULE 4
 
DISCLOSURE SCHEDULE
     
SCHEDULE 5
 
LIST OF SENIOR MANAGERS
     
SCHEDULE 6
 
POST-CLOSING COVENANTS
     
EXHIBIT A
 
FORM OF CERTIFICATE OF DESIGNATION
     
EXHIBIT B
 
CERTIFICATE OF INCUMBENCY AND AUTHORITY
     
EXHIBIT C
 
FORM OF STOCKHOLDERS’ AGREEMENT
     
EXHIBIT D
 
FORM OF REGISTRATION RIGHT AGREEMENT
     
EXHIBIT E
 
FORM OF SHARE PLEDGE
     
EXHIBIT F
 
FORM OF DIRECTOR INDEMNIFICATION AGREEMENT
     
EXHIBIT G
 
FORM OF NEVADA LEGAL OPINION
     
EXHIBIT H
 
FORM OF PRC LEGAL OPINION
     
EXHIBIT I
 
FORM OF HONG KONG LEGAL OPINION
     
EXHIBIT J
 
FORM OF BVI LEGAL OPINION
     
EXHIBIT K
  
FORM OF NEW YORK LEGAL OPINION


 
ii

--------------------------------------------------------------------------------

 
 
EXECUTION COPY
 
SECURITIES PURCHASE AGREEMENT (this “Agreement”) made on May 29, 2011
 
AMONG:
 
(1)
YONGYE INTERNATIONAL, INC., a corporation organized and existing under the
Nevada Revised Statutes of the State of Nevada of the United States of America
(the “Company”);

 
(2)
MSPEA AGRICULTURE HOLDING LIMITED, a company incorporated and existing under the
laws of the Cayman Islands with its registered office at Walkers SPV Limited,
Walker House, PO Box 908GT, Mary Street, George Town, Grand Cayman, Cayman
Islands (the “Investor”); and

 
(3)
FULL ALLIANCE INTERNATIONAL LIMITED, a company incorporated and existing under
the laws of the British Virgin Islands with its registered office at OMC
Chambers, P.O. Box 3152, Road Town, Tortola, British Virgin Islands (“Full
Alliance”).

 
RECITALS:
 
(A)
The Company is a Nevada corporation listed on the Nasdaq (as defined below).

 
(B)
The Company owns all of the issued share capital of Fullmax Pacific Limited, a
company incorporated and existing under the laws of the British Virgin Islands
(“BVI SPV”).  BVI SPV owns all of the issued share capital of Asia Standard Oil
Limited (亚洲标准石油有限责任公司), a limited liability company incorporated under the laws
of HKSAR (as defined below) (“HK SPV”).  HK SPV owns 98.39% of the total equity
interest in Inner Mongolia Yongye Nongfeng Biotechnology Co., Ltd.
(内蒙古永业农丰生物科技有限责任公司), a limited liability cooperative joint venture incorporated
in the PRC (“PRC Opco”).  Mr. Zishen Wu (“Mr. Wu”) indirectly owns 1.61% equity
interest in PRC Opco through Inner Mongolia Yongye Biotechnology Co., Ltd., in
which Mr. Wu owns 91.7% of the equity interest.  PRC Opco owns all of the equity
interest in Inner Mongolia Yongye Fumin Biotechnology Co., Ltd.
(内蒙古永业富民生物科技有限责任公司), a limited liability company incorporated in the PRC (“Fumin
Co”). The structure chart of the Company as of the date hereof is set forth in
Part G of Schedule 1.

 
(C)
Upon the terms and conditions set forth in this Agreement, the Company intends
to issue and sell to the Investor, and the Investor intends to purchase, a
certain number of convertible preferred shares in the capital of the Company.


 
 

--------------------------------------------------------------------------------

 
 
AGREEMENT:
 
SECTION 1
INTERPRETATION
 
1.1
Definitions.  In this Agreement, unless the context otherwise requires the
following words and expressions have the following meanings:

 
“1933 Act” means the Securities Act of 1933 of the United States of America, as
amended, and the rules and regulations promulgated thereunder.
 
“1934 Act” means the Securities Exchange Act of 1934 of the United States of
America, as amended, and the rules and regulations promulgated thereunder.
 
“Affiliate” of a Person (the “Subject Person”) means (a) in the case of a Person
other than a natural person, any other Person that directly or indirectly
Controls, is Controlled by or is under common Control with the Subject Person
and (b) in the case of a natural person, any other Person that is directly or
indirectly Controlled by the Subject Person or is a Relative of the Subject
Person.
 
“Auditor” means the independent financial auditor of the Company, which, at any
time, shall be a Big 4 Accounting Firm jointly selected by the Investor and the
Company.
 
“Big 4 Accounting Firm” means KPMG, PricewaterhouseCoopers, Deloitte Touche
Tohmatsu or Ernst & Young or their PRC-domiciled affiliates.
 
“Board” means the board of directors of the Company.
 
“Business” means the business of the Group, being the development, manufacture,
production, marketing and distribution of organic nutrient products in the PRC
and activities relating thereto, including distribution channel management and
ownership.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the PRC or HKSAR or New York City are required or authorized
by law or executive order to be closed.
 
“Certificate of Designation” means the certificate of designation of the
Preferred Shares in substantially the form attached as Exhibit A hereto.
 
“China” or the “PRC” means the People’s Republic of China and for the purpose of
this Agreement shall exclude HKSAR, Taiwan and the Special Administrative Region
of Macau.
 
“Code” means the United States Internal Revenue Code of 1986, as amended.
 
“Common Stock” means the common stock, par value US$0.001 per share, in the
capital of the Company.
 
“Company Charter Documents” means Articles of Incorporation and the By-laws of
the Company, as amended from time to time.

 
2

--------------------------------------------------------------------------------

 
 
“Completion” means the completion and closing of the purchase of the Purchased
Shares.
 
“Completion Date” means the date and time at which Completion takes place.
 
“Control” of a Person means (a) ownership of more than 50% of the shares in
issue or other equity interests or registered capital of such Person or (b) the
power to direct the management or policies of such Person, whether through
ownership or voting proxy of the voting power of such Person, through the power
to appoint a majority of the members of the board of directors or similar
governing body of such Person, through contractual arrangements or otherwise.
 
“Conversion Shares” means the number of shares of the Common Stock the Investor
is entitled to receive upon conversion of the Purchased Shares.
 
“Covered Business” means (a) development, manufacture and sale of fertilizer,
plant nutrient and animal nutrient/medicine, and (b) distribution of seeds,
pesticide, fertilizer,  nutrient and other products that may be reasonably
expected to be sold in agriculture retail stores.
 
“Disclosure Schedule” means the disclosure schedule delivered by the Company to
the Investor on the date hereof.
 
“Encumbrance” means (a) any mortgage, charge (whether fixed or floating),
pledge, lien, hypothecation, assignment, deed of trust, title retention,
security interest or other encumbrance of any kind securing, or conferring any
priority of payment in respect of, any obligation of any Person, including any
right granted by a transaction which, in legal terms, is not the granting of
security interest or any other encumbrance but which has an economic or
financial effect similar to the granting of security interest or any other
encumbrance under applicable law, (b) any lease, sub-lease, occupancy agreement,
easement or covenant granting a right of use or occupancy to any Person, (c) any
proxy, power of attorney, voting trust agreement, interest, option, right of
first offer, negotiation or refusal or transfer restriction in favor of any
Person and (d) any adverse claim as to title, possession or use.
 
“Equity Securities” means, with respect to any Person, such Person’s capital
stock, membership interests, partnership interests, registered capital, joint
venture or other ownership interests or any options, warrants or other
securities that are directly or indirectly convertible into, or exercisable or
exchangeable for, such capital stock, membership interests, partnership
interests, registered capital or joint venture or other ownership interests
(whether or not such derivative securities are issued by such Person). Unless
the context otherwise requires, any reference to “Equity Securities” refers to
the Equity Securities of the Company.
 
“Governmental Authority” means any government or political subdivision thereof;
any department, agency or instrumentality of any government or political
subdivision thereof; any court or arbitral tribunal; and the governing body of
any securities exchange, in each case having competent jurisdiction.

 
3

--------------------------------------------------------------------------------

 
 
“Group” means, collectively, the Company, BVI SPV, HK SPV, PRC Opco, any other
Onshore Company and any Subsidiary or branch of any of the foregoing companies,
and “Group Member” means any of them.
 
“Guaranteed Obligations” means the obligations of Full Alliance under Sections
2.1 and 3.1 of the Stockholders’ Agreement.
 
“Hong Kong” or “HKSAR” means the Hong Kong Special Administrative Region of the
PRC.
 
“Investor Director” has the meaning given to it in the Certificate of
Designation.
 
“Investor Ownership Percentage” means the percentage determined by a fraction,
the numerator of which is the number of Purchased Shares held by the Investor
and its Affiliates as of a particular date of determination, and the denominator
of which is the total number of Purchased Shares (in each case, adjusted for any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split, combination or other like changes in the Company’s capital
structure).
 
“Investor Warranties” means the representations and warranties with respect to
the Investor set forth in Schedule 3.
 
“Liabilities” means all indebtedness and other liabilities of any nature
whatsoever, accrued, absolute, actual or contingent, due or to become due,
liquidated or unliquidated and whether or not of a nature required to be
disclosed in the accounts or financial statements of the Group.
 
“Nasdaq” means the NASDAQ Global Select Market, NASDAQ Global Market or any
successor thereto.
 
“NYSE” means The New York Stock Exchange, Inc. or any successor thereto.
 
“Onshore Companies” means PRC Opco and Fumin Co set forth in Schedule 1 and any
other Person in the PRC in which any of the foregoing legal entities directly or
indirectly owns any interest.
 
“Party” or “Parties” means any signatory or the signatories to this Agreement
and any Person that subsequently becomes a party to this Agreement as provided
herein.
 
“Person” means any natural person, firm, company, governmental authority, joint
venture, partnership, association or other entity (whether or not having
separate legal personality).
 
“Pledged Shares” means the 5,600,000 shares of Common Stock to be pledged by
Full Alliance to the Investor pursuant to the Share Pledge.
 
“PRC GAAP” means generally accepted accounting principles applied in the PRC.

 
4

--------------------------------------------------------------------------------

 
 
“Preferred Shares” means series A convertible preferred stock, par value
US$0.001 per share, in the capital of the Company, with the terms set forth in
Exhibit A of this Agreement.
 
“Purchased Shares” means a total of 5,681,818 shares of Preferred Shares to be
purchased by the Investor pursuant to the terms of this Agreement.
 
“Related Party” means (a) any Affiliate of any Group Member and (b) any director
or officer of any Group Member or any Affiliate thereof.
 
“Relative” of a natural person means the spouse of such person and any parent,
grandparent, child, grandchild, sibling, first cousin, uncle, aunt, nephew or
niece of such person or in-laws of such person of the same relation.
 
“Relevant Person” means (i) a director, officer, employee, or agent of any Group
Member and (ii) in the case of the Company, anyone that exercises Control over
the Company, and in the case of any other Group Member, anyone that holds Equity
Securities of such Group Member.
 
“Registration Right Agreement” means the Registration Rights Agreement to be
entered into by and between the Company and the Investor in substantially the
form attached as Exhibit D hereto.
 
“SEC” means the United States Securities and Exchange Commission or any
successor thereto.
 
“Senior Managers” means the senior managers and key employees of the Group
(including the general manager and deputy manager of each Group Member) set
forth in Schedule 5.
 
“Share Pledge” means the Pledge Agreement to be entered into by and between the
Investor and Full Alliance, in substantially the form attached as Exhibit E
hereto.
 
“Short Sales” means “short sales” as defined in Rule 200 of Regulation SHO under
the 1934 Act.
 
“Stockholders’ Agreement” means the Stockholders’ Agreement to be entered into
by and between the Investor and Full Alliance in substantially the form attached
as Exhibit C hereto.
 
“Subsidiary” at any time means, in respect of any Person (the “Parent”), any
other Person in which the Parent directly or indirectly holds more than 50% of
the ownership interests or voting power represented by the Equity Securities of
such Person and any Person in respect of which the Parent has the power to
appoint a majority of the board of directors or similar governing body of such
Person.
 
“Target Completion Date” means June 10, 2011.

 
5

--------------------------------------------------------------------------------

 
 
“Tax” means any tax, duty, deduction, withholding, fee, assessment or charge of
any nature whatsoever (including income, franchise, value added, sales, use,
excise, stamp, customs, documentary, transfer, withholding, property, capital,
employment, payroll, ad valorem, net worth or gross receipts taxes and any
social security, unemployment or other mandatory contributions) imposed, levied,
collected, withheld or assessed by any local, municipal, regional, urban,
governmental, state, national or other body in the PRC, the United States or
elsewhere and any interest, addition to tax, penalty, surcharge or fine in
connection therewith.
 
“Tax Authority” means any Governmental Authority which seeks to impose any Tax
in any jurisdiction.
 
“Tax Returns” means any and all reports, returns, declarations, disclosures, or
statements supplied or required to be supplied to a Tax Authority in connection
with any Tax, including any schedule, attachment or amendment thereto.
 
“Transaction Documents” means this Agreement, the Stockholders’ Agreement, the
Share Pledge, the Certificate of Designation, the Registration Right Agreement
and amendments to the Company Charter Documents, if applicable.
 
“US GAAP” means the generally accepted accounting principles as applied in the
United States.
 
“US$” means United States Dollars, the lawful currency of the United States of
America.
 
1.2
Terms Defined Elsewhere in this Agreement.  The following terms are defined in
this Agreement as follows:



“8-K Filing”
Section 8.11(a)
“Agreement”
Preamble
“BVI SPV”
Recitals
“Cap”
Section 10.2
“Collective Warranties”
Section 6.1
“Company”
Preamble
“Confidential Information”
Section 7.1
“Consideration”
Section 2.1
“DTC”
Section 8.26
“Fees and Expenses”
Section 9.1
“Full Alliance”
Preamble
“Fumin Co”
Recitals
“HK SPV”
Recitals
“Indemnified Party”
Section 10.1
“Indemnifying Party”
Section 10.1
“Investor”
Preamble
“Investor Director Designee”
Section 8.13
“Investor Warranties”
Section 6.2
“Losses”
Section 10.1
“Mr. Wu”
Recitals
“PRC Opco”
Recitals
“Proceeds”
Section 2.3
“Process Agent”
Section 14.3
“Purchase Rights”
Section 8.14
“Realization Value”
Section 10.2
“Reporting Period”
Section 8.4
“Representatives”
Section 7.1


 
6

--------------------------------------------------------------------------------

 
 
1.3
Interpretation.

 
 
(a)
Directly or Indirectly.  The phrase “directly or indirectly” means directly, or
indirectly through one or more intermediate Persons or through contractual or
other arrangements, and “direct or indirect” has the correlative meaning.

 
 
(b)
Gender and Number.  Unless the context otherwise requires, all words (whether
gender-specific or gender neutral) shall be deemed to include each of the
masculine, feminine and neuter genders, and words importing the singular include
the plural and vice versa.

 
 
(c)
Headings.  Headings are included for convenience only and shall not affect the
construction of any provision of this Agreement.

 
 
(d)
Include not Limiting.  “Include,” “including,” “are inclusive of” and similar
expressions are not expressions of limitation and shall be construed as if
followed by the words “without limitation.”

 
 
(e)
Law.  References to “law” shall include all applicable laws, regulations, rules
and orders of any Governmental Authority, or any other self-regulating body, any
common or customary law, constitution, code, ordinance, statute or other
legislative measure and any regulation, rule, treaty, order, decree or judgment;
and “lawful” shall be construed accordingly.

 
 
(f)
References to Documents.  References to this Agreement include the Schedules and
Exhibits, which form an integral part hereof.  A reference to any Section,
Schedule or Exhibit is, unless otherwise specified, to such Section of, or
Schedule or Exhibit to this Agreement.  The words “hereof,” “hereunder” and
“hereto,” and words of like import, unless the context requires otherwise, refer
to this Agreement as a whole and not to any particular Section hereof or
Schedule or Exhibit hereto.  A reference to any document (including this
Agreement) is, unless otherwise specified, to that document as amended,
restated, consolidated, supplemented, novated or replaced from time to time.

 
 
(g)
Share Calculations.  In calculations of share numbers, (i) references to a
“fully diluted basis” mean that the calculation is to be made assuming that all
outstanding options, warrants and other Equity Securities convertible into or
exercisable or exchangeable for Common Stock (whether or not by their terms then
currently convertible, exercisable or exchangeable), have been so converted,
exercised or exchanged and (ii) references to a “non-diluted basis” mean that
the calculation is to be made taking into account only Common Stock then in
issue.


 
7

--------------------------------------------------------------------------------

 
 
 
(h)
Knowledge. Where any statement is qualified by the expression “to the best of a
Person’s knowledge, information and belief” or any similar expression, that
statement shall, unless otherwise stated, be deemed to refer to the knowledge of
a prudent Person in the position of such Person who shall be deemed to have
knowledge of such matters as he would have discovered, had he made due and
careful enquiries and investigations.  The expression “to the best knowledge of
the Company” or any similar expression shall, unless otherwise stated, be deemed
to refer to the knowledge that any Group Member would have after making due and
careful enquiries and investigations as a prudent Person would have made
concerning the subject matter of the statement.

 
 
(i)
Writing.  References to writing and written include any mode of reproducing
words in a legible and non-transitory form including emails and faxes.

 
 
(j)
Language.  This Agreement is drawn up in the English language.



SECTION 2
SALE AND PURCHASE OF THE PREFERRED SHARES
 
2.1
Purchased Shares. Upon the terms and subject to the conditions of this
Agreement, the Investor agrees to purchase, and the Company agrees to issue and
sell to the Investor at Completion, the Purchased Shares for a total purchase
price of US$50,000,000 (the “Consideration”).

 
2.2
Consideration.  The Investor shall pay the Consideration at Completion in
accordance with Section 4.2(b).

 
2.3
Use of Proceeds.  The Company shall use the proceeds from the issuance of the
Purchased Shares (the “Proceeds”) to fund the capital expenditures and working
capital of the Group.

 
SECTION 3
CONDITIONS PRECEDENT TO COMPLETION
 
3.1
Conditions Precedent to Obligations of the Investor at Completion.  The
obligation of the Investor to complete the purchase of the Preferred Shares at
Completion is subject to the fulfillment, prior to or simultaneously with
Completion, of the following conditions, any one or more of which may be waived
in writing by the Investor:

 
 
(a)
the Collective Warranties remaining true and correct in all material respects on
the Completion Date as provided in Section 6.4 (to the extent any portion of any
Collective Warranty is already qualified as to materiality, such portion of such
Collective Warranty as so qualified shall remain true and correct in all
respects);


 
8

--------------------------------------------------------------------------------

 
 
 
(b)
each of the Company and Full Alliance having performed and complied in all
material respects with all of its agreements and obligations contained in the
Transaction Documents to which it is a party that are required to be performed
or complied with by it on or before Completion;

 
 
(c)
each of the Company and Full Alliance having duly attended to and carried out
all corporate procedures that are required under the laws of its place of
incorporation or establishment to effect its execution, delivery and performance
of each Transaction Document to which it is a party and the transactions
contemplated thereby, and having provided to the Investor copies of all
resolutions (and all attachments thereto) described below, in form and substance
to the reasonable satisfaction of the Investor (each certified by a duly
authorized director or officer to be true, complete and correct copies as of the
Completion Date) which corporate procedures shall include:

 
 
(i)
approval by the Board and the written consent of Full Alliance, each to the
extent required by the applicable law and Company Charter Documents, of the
following:

 
 
(1)
the authorization and issuance of Preferred Shares to the Investor; and

 
 
(2)
the execution, delivery and performance by the Company of each Transaction
Document to which it is a party and all the transactions contemplated thereby;
and

 
 
(ii)
approval by the board of directors and the stockholder(s) of Full Alliance, to
the extent required by the applicable law or its charter documents, of the
execution, delivery and performance by such entity of each Transaction Document
to which it is a party and all transactions contemplated thereby;

 
 
(d)
all consents and approvals of, notices to and filings or registrations with any
Governmental Authority or any other Person required pursuant to any applicable
law of any Governmental Authority, or pursuant to any contract binding on the
Company or Full Alliance, or whereby their respective assets are subject or
bound, to consummate the transactions contemplated under this Agreement and the
other Transaction Documents (to the extent that such transactions are to be
completed on or prior to the Completion Date), including the 8-K Filing in
accordance with Section 8.11(a), having been obtained or made and copies thereof
having been provided to the Investor (each certified by a duly authorized
director or officer to be true, complete and correct copies thereof as of the
Completion Date);

 
 
(e)
there being no Governmental Authority or other Person that has:

 
 
(i)
instituted or threatened any legal, arbitral or administrative proceedings or
inquiry against Full Alliance, the Company or any other Group Member to
restrain, prohibit or otherwise challenge the transaction contemplated hereby or
under any Transaction Document or any other matter or requested any information
in connection with the possible institution of any such proceedings or inquiry;
or


 
9

--------------------------------------------------------------------------------

 
 
 
(ii)
proposed or enacted any statute or regulation which would prohibit, materially
restrict, impact or delay implementation of the transactions contemplated under
any Transaction Document or the operation of any Group Member or the operation
of any Group Member after Completion as contemplated in the Transaction
Documents;

 
 
(f)
each of the Transaction Documents having been duly executed by each party
thereto other than the Investor and delivered to the Investor;

 
 
(g)
except as may be a result of the announcement of the transactions contemplated
hereby, there having been since the date of this Agreement, (i) no material
adverse change in, and no change in circumstances that has a material adverse
impact on the future, business, operations, properties, financial position
(including any material increase in provisions), earnings, condition or
prospects of any Group Member, and (ii) no material change in any relevant laws,
regulations or policies in any of the jurisdictions or sectors in which any
Group Member does business (whether coming into effect prior to, on or after the
Completion Date) that could reasonably be expected to materially and adversely
affect any Group Member;

 
 
(h)
the Company having delivered to the Investor a copy of the register of directors
of the Board as at the Completion Date and copies of all resolutions and
documentation evidencing the composition of the Board, certified by a duly
authorized director of the Board to be true, complete and correct copies
thereof, and reflecting that the Board includes one nominee of the Investor as
duly elected members of such board of directors of the Company;

 
 
(i)
the Company having delivered to the Investor (i) a duly executed director
indemnification agreement in favor of the Investor Director, in substantially
the form attached as Exhibit F hereto, and (ii) evidence that (x) the existing
directors’ and officers’ indemnity insurance of the Company has been extended
(or a new policy or policies have been secured) to cover risk of loss or
liability arising from certain conditions and circumstances (substantially
similar or superior to the coverage in the existing policy) occurring on or
prior to May 5, 2011 and (y) new directors’ and officers’ indemnity insurance
has been provided to the Company covering an aggregate limit of liability of not
less than US$15 million and covering each member of the Board (including the
Investor Director) with respect to risk of loss or liability arising from
certain conditions and circumstances (substantially similar to the coverage in
the existing policy) occurring after May 5, 2011;

 
 
(j)
the Company having delivered evidence to the satisfaction of the Investor of the
appointment of a Process Agent pursuant to Section 14.3;


 
10

--------------------------------------------------------------------------------

 
 
 
(k)
the Company having delivered to the Investor evidence to the reasonable
satisfaction of the Investor that the Company is validly existing and in good
standing;

 
 
(l)
the Company having delivered to the Investor evidence to the reasonable
satisfaction of the Investor that the Company has engaged KPMG as the Auditor;

 
 
(m)
the Company having provided a certificate of incumbency and authority in the
form attached at Exhibit B;

 
 
(n)
the due filing of the Certificate of Designation with the State of Nevada;

 
 
(o)
completion of all appropriate actions to elect or appoint at Completion the
Investor Director to the Board, including, if necessary, taking such appropriate
actions to increase the size of the Board to effect such election or
appointment;

 
 
(p)
no stop order or suspension of trading having been imposed by Nasdaq, the SEC or
any other Governmental Authority with respect to public trading in the Common
Stock;

 
 
(q)
the Company having delivered to the Investor copies of duly executed employment
agreements and confidentiality and non-competition agreements between each of
the Senior Managers and the relevant Group Member, containing, among other
things, provisions required under Section 8.25 and otherwise in a form and
substance substantially identical to the agreements entered into by Mr. Wu as
provided in Section 8.25;

 
 
(r)
the Investor having received a letter of undertaking duly issued by each of the
shareholders of Full Alliance to the Investor containing non-competition
undertakings substantially identical to Section 4.2 of the Stockholders’
Agreement;

 
 
(s)
the Company having delivered to the Investor (i) a certificate, dated the
Completion Date and signed by an authorized signatory of the Company, certifying
that the conditions set forth in paragraphs (a) through (q) of this Section 3.1
have been satisfied and (ii) such other evidence of the satisfaction of such
conditions as the Investor may reasonably request;

 
 
(t)
the Investor having received legal opinions from: (i) Lewis and Roca LLP, the
Company’s Nevada legal counsel, in substantially the form attached as Exhibit G
hereto, (ii) Han Kun Law Offices, the Company’s PRC legal counsel, in
substantially the form attached as Exhibit H hereto, (iii) Sit, Fung, Kwong &
Shum, the Company’s Hong Kong counsel, in substantially the form attached as
Exhibit I hereto, (iv) Forbes Hare, the Company’s British Virgin Islands
counsel, in substantially the form attached as Exhibit J hereto, and (v) Loeb &
Loeb LLP, the Company’s New York counsel, in substantially the form attached as
Exhibit K hereto; and


 
11

--------------------------------------------------------------------------------

 
 
 
(u)
Nasdaq shall have approved the listing of the shares of Common Stock issuable
upon conversion of the Purchased Shares on Nasdaq.

 
3.2
Conditions Precedent to Obligations of Company at Completion.  With respect to
the Investor, the Company’s obligation to complete the allotment and issuance of
the Preferred Shares at Completion is subject to the fulfillment, prior to or
simultaneously with Completion, of the following conditions, any one or more of
which may be waived by the Company:

 
 
(a)
the Investor Warranties remaining true and correct in all material respects on
the Completion Date (to the extent any portion of any Investor Warranty is
already qualified as to materiality, such portion of such Investor Warranty as
so qualified shall remain true and correct in all respects);

 
 
(b)
the Investor having performed and complied in all material respects with all of
its agreements and obligations contained in this Agreement and the other
Transaction Documents to which it is a party that are required to be performed
or complied with by it on or before Completion;

 
 
(c)
the Investor having duly attended to and carried out all corporate procedures
that are required under the laws of its place of incorporation or establishment
to effect its execution, delivery and performance of each Transaction Document
to which it is as a party and the transactions contemplated thereby;

 
 
(d)
all consents and approvals of, notices to and filings or registrations with any
Governmental Authority or any other Person required on the part of the Investor
to consummate the transactions contemplated under this Agreement and the other
Transaction Documents (to the extent that such transactions are to be completed
on or prior to the Completion Date), having been obtained or made and copies
thereof having been provided to the Company (each certified by a duly authorized
director or officer to be true, complete and correct copies thereof as of the
Completion Date);

 
 
(e)
there being no Governmental Authority or other Person that has:

 
 
(i)
instituted or threatened any legal, arbitral or administrative proceedings or
inquiry against the Investor to restrain, prohibit or otherwise challenge the
transaction contemplated hereby or under any Transaction Document or any other
matter or requested any information in connection with the possible institution
of any such proceedings or inquiry; or

 
 
(ii)
proposed or enacted any statute or regulation which would prohibit, materially
restrict, impact or delay implementation of the transactions contemplated under
any Transaction Document;

 
 
(f)
each of the Transaction Documents having been duly executed by each party
thereto other than the Company and Full Alliance and delivered to the Company;


 
12

--------------------------------------------------------------------------------

 
 
 
(g)
the Investor having delivered to the Company evidence to the reasonable
satisfaction of the Company that the Investor is validly existing and in good
standing;

 
 
(h)
the Investor having provided a certificate of incumbency and authority in the
form attached at Exhibit B;

 
 
(i)
the Investor having delivered to the Company (i) a certificate, dated the
Completion Date and signed by an authorized signatory of the Investor,
certifying that the conditions set forth in paragraphs (a) through (h) of this
Section 3.2 have been satisfied and (ii) such other evidence of the satisfaction
of such conditions as the Company may reasonably request; and

 
 
(j)
Nasdaq shall have approved the listing of the shares of Common Stock issuable
upon conversion of the Purchased Shares on Nasdaq; provided that the condition
set forth in this Section 3.2(j) shall be deemed waived by the Company to the
extent the failure of Nasdaq to approve such listing has been caused by the
Company.



SECTION 4
COMPLETION ACTIONS
 
4.1
Time and Place of Completion.  Completion shall take place at the Hong Kong
offices of Paul, Weiss, Rifkind, Wharton & Garrison, 12th Floor, Hong Kong Club
Building, 3A Chater Road, Central, Hong Kong on the fifth Business Day after all
the conditions precedent set forth in Sections 3.1 and 3.2 (other than those
conditions precedent that by their terms cannot be fulfilled until Completion)
are satisfied or waived in writing, or at such other time and place as the
Parties may agree or as may be determined pursuant to Section 4.3.

 
4.2
Actions at Completion.  With respect to the Investor, at Completion,

 
 
(a)
the Company shall:

 
 
  i.
allot and issue Purchased Shares to the Investor free and clear of any
Encumbrances;

 
 
 ii.
duly register the Investor as the holder of Purchased Shares in the Company’s
register of stockholders and deliver a copy of the register of stockholders to
the Investor, certified as a true, correct and complete copy by a director of
the Company;

 
 
iii.
deliver to the Investor a share certificate, duly completed in the name of the
Investor and reflecting the Investor’s ownership of Purchased Shares; and

 
 
iv.
deliver to the Investor a receipt for payment of the Consideration; and


 
13

--------------------------------------------------------------------------------

 
 
 
(b)
subject to Section 9, the Investor shall pay the Consideration (after deducting
a pre-payment of Fees and Expenses reimbursable by the Company to the Investor
pursuant to Section 9.1 in the amount of $600,000), by wire transfer of
immediately available funds to an account opened in the name of the Company in
accordance with the instructions given by the Company to the Investor at least
ten (10) Business Days prior to the Completion Date.

 
4.3
Actions if Conditions not Fulfilled.  If any condition set forth in Section 3
shall not have been fulfilled or waived in writing by the Target Completion
Date,

 
 
(a)
the Investor, in the case of a failure of any of the conditions set forth in
Section 3.1 by the Company, may, at its option, without prejudice to its rights
hereunder and in accordance with applicable law:

 

 
  i. 
defer Completion to a later date;

 

 
 ii. 
so far as practicable, proceed to Completion; or

 

 
iii. 
terminate this Agreement in accordance with Section 11.2; and

 
 
(b)
the Company, in the case of a failure of any of the conditions set forth in
Section 3.2, may, at its option, without prejudice to its rights hereunder and
in accordance with applicable law:

 
 
  i.
defer Completion to a later date;

 
 
 ii.
so far as practicable, proceed to Completion; or

 
 
iii.
terminate this Agreement in accordance with Section 11.2.



SECTION 5
OBLIGATIONS OF THE PARTIES BETWEEN EXECUTION AND COMPLETION
 
5.1
Notices of Breaches.  From the date hereof until the Completion Date, except as
disclosed in the Transaction Documents or otherwise as contemplated thereunder,
the Company shall, and shall cause each other Group Member to, conduct its
business in a manner consistent with its past practice in its ordinary course of
business in all material respects.  The Company shall give the Investor prompt
notice of any event, condition or circumstance occurring prior to the Completion
Date that would constitute a breach of any terms and conditions contained in
this Agreement.

 
5.2
Restrictions on Actions between Execution and Completion.  From the date hereof
until the Completion Date, other than as set forth in this Agreement or other
Transaction Documents, the Company shall not, without the prior written consent
of the Investor, and shall not permit any other Group Member to:

 
 
(a)
amend, modify or waive any provisions of any Transaction Document;


 
14

--------------------------------------------------------------------------------

 
 
 
(b)
make any distribution of profits by way of interim or final dividend,
capitalization of reserves or otherwise;

 
 
(c)
appoint or change the Auditor;

 
 
(d)
make any investment or any capital expenditure or incur any commitment in an
aggregate amount exceeding US$1 million, except in the ordinary course of
business consistent with past practice;

 
 
(e)
approve transactions exceeding US$100,000 involving the interest of any Related
Party, or waive or make adjustments or modifications, with an effect exceeding
US$100,000, to the terms of any transactions involving the interests of any
Related Party, in each case other than the transactions expressly contemplated
in the Transaction Documents;

 
 
(f)
increase, reduce or cancel the authorized or issued Equity Securities of any
Group Member or issue, allot, purchase or redeem any Equity Securities of any
Group Member, undertake any recapitalization or similar transaction or do any
act which has the effect of diluting or reducing the effective shareholding of
the holders of the Preferred Shares on an as-converted basis in any Group
Member; amend, modify or waive any provision of any document including any
certificate of designation related to any authorized or issued Equity Securities
of any Group Member;

 
 
(g)
borrow any money or obtain any financial facilities in an aggregate amount
exceeding US$500,000, except in the ordinary course of business consistent with
past practice;

 
 
(h)
create or allow to exist any Encumbrance of any nature in an aggregate amount
exceeding US$2 million whatsoever on any of the property, undertaking, assets or
rights of any Group Member, except in the ordinary course of business consistent
with past practice;

 
 
(i)
enter into any reorganization, consolidation, merger, joint venture or
partnership, or acquire, sell, transfer or dispose any Equity Securities of any
Person;

 
 
(j)
acquire, sell, transfer, license, or otherwise dispose in any form of any asset
including any trademarks, patents or other intellectual property owned by any
Group Member, other than the sales of products to customers in the ordinary
course of business;

 
 
(k)
make any alteration or amendment to the Company Charter Documents or the charter
documents of any other Group Member, or change the size or composition of its
board of directors or any committee thereof other than contemplated under the
Transaction Documents;


 
15

--------------------------------------------------------------------------------

 
 
 
(l)
approve any material budget or material business plan of any Group Member or any
material modification thereto, or approve the execution or termination of any
Material Contract by any Group Member;

 
 
(m)
cease to conduct or carry on business in substantially the form as now
conducted, approve the development of any new line of business unrelated to the
Business or materially change any part of its business activities other than in
the ordinary course of business consistent with past practice;

 
 
(n)
settle, compromise or concede any litigation, legal proceedings, arbitration,
mediation or any other dispute resolution procedures, except with respect to any
of the foregoing, any procedure or proceeding involving an amount of claim of
less than US$100,000;

 
 
(o)
employ or terminate any Senior Manager; or

 
 
(p)
conduct any bankruptcy or insolvency related proceeding.

 
5.3
Listing.  The Company shall use reasonable best efforts to secure the subsequent
listing on the Nasdaq of all of the shares of Common Stock issuable upon
conversion of the Purchased Shares and the ongoing listing of such securities
thereon.  In connection with the application for such subsequent listing, the
Parties agree to cooperate and conduct good faith discussions with Nasdaq and to
take all necessary steps, if any, required by Nasdaq in connection with the
approval of such application and the continued listing of such securities so
long as such requirement does not materially and adversely affect the Parties’
rights and obligations under the Transaction Documents and any related document.



SECTION 6
REPRESENTATIONS AND WARRANTIES
 
6.1
Collective Warranties.  The Company and Full Alliance represent and warrant to
the Investor in the terms of the warranties set forth in Schedule 2 hereto (such
warranties, the “Collective Warranties”) and acknowledge that the Investor in
entering into this Agreement is relying on such Collective Warranties.

 
6.2
Investor Warranties. The Investor hereby represents and warrants to the Company
in the terms of the warranties set forth in Schedule 3 hereto (the “Investor
Warranties”) and acknowledges that the Company in entering into this Agreement
is relying on the Investor Warranties.

 
6.3
Knowledge of Claims.  Each of the Collective Warranties and the Investor
Warranties is given subject to the matters fully and fairly disclosed in the
numbered and lettered section corresponding to such Collective Warranties and
Investor Warranties in the Disclosure Schedule (including the schedules and the
appendices thereof).  No other information relating to any Group Member or Full
Alliance of which Investor has knowledge (actual or constructive), no other
information relating to the Investor of which the Company or Full Alliance has
knowledge (actual or constructive) and no investigation by or on behalf of the
Investor, the Company or Full Alliance shall prejudice any claim made by the
Investor, the Company or Full Alliance, as the case may be, under the indemnity
contained in Section 10, or operate to reduce any amount recoverable
thereunder.  It shall not be a defense to any claim against the Company or Full
Alliance or the Investor that the Company, Full Alliance or the Investor, as the
case may be, knew or ought to have known or had constructive knowledge of any
information (other than as fully and fairly disclosed in the Disclosure
Schedule) relating to the circumstances giving rise to such claim.  The
Disclosure Schedule shall be deemed to take effect as at the date hereof.


 
16

--------------------------------------------------------------------------------

 
 
6.4
Bring-Down to Completion.  The Collective Warranties shall be deemed to be
repeated as at the Completion Date as if they were made on and as of the
Completion Date, and all references therein to the date of this Agreement were
references to the Completion Date.



SECTION 7
CONFIDENTIALITY; RESTRICTION ON ANNOUNCEMENTS
 
7.1
General Obligation.  Each Party undertakes to the other Parties that it/he shall
not reveal, and that it/he shall use its/his commercially reasonable efforts to
procure that its/his respective directors, officers, employees, agents, counsel
and advisors who are in receipt of any Confidential Information (collectively,
“Representatives”) do not reveal, to any third party any Confidential
Information without the prior written consent of the Company or the concerned
Party, as the case may be, or use any Confidential Information in such manner
that is detrimental to the Company or the concerned Party, as the case may
be.  The term “Confidential Information” as used in this Section 7 means, (a)
any non-public information concerning the organization, structure, business or
financial results or conditions of any Party; (b) the terms of this Agreement
and the terms of any of the other Transaction Documents, and the identities of
the Parties and their respective Affiliates; and (c) any other information or
material prepared by a Party or its Representatives that contains or otherwise
reflects, or is generated from, Confidential Information.

 
7.2
Exceptions.  The provisions of Section 7.1 shall not apply to:

 
 
(a)
disclosure of Confidential Information that is or becomes generally available to
the public other than as a result of disclosure by or at the direction of a
Party or any of the Representatives in violation of this Agreement;

 
 
(b)
disclosure by a Party to a Representative or an Affiliate, provided that such
Representative or Affiliate (i) is under a similar obligation of confidentiality
or (ii) is otherwise under a binding professional obligation of confidentiality;

 
 
(c)
disclosure, after giving prior notice to the other Parties to the extent
practicable under the circumstances and subject to any practicable arrangements
to protect confidentiality, to the extent required under the rules of any stock
exchange on which the shares of a Party or its parent company are listed or by
applicable laws or governmental regulations or judicial or regulatory process or
in connection with any judicial process regarding any legal action, suit or
proceeding arising out of or relating to this Agreement; or


 
17

--------------------------------------------------------------------------------

 
 
 
(d)
disclosure in the ordinary course of business by the Investor to its limited
partners or to the limited partners of any of the fund managed by the Investor
or any of its Affiliates that are under similar obligations of confidentiality.

 
7.3
Publicity.  Subject to Section 8.11, except as required by law, by any
Governmental Authority including any relevant stock exchange on which the shares
of a Party or its parent company are listed or otherwise agreed by all the
Parties, no publicity release or public announcement concerning the relationship
or involvement of the Parties shall be made by any Party.



SECTION 8
COVENANTS
 
8.1
Benefit of Covenants.  The covenants of the Company under this Section 8 shall
be for the sole benefit of the Investor, its successors and its permitted
assigns that are the Investor’s Affiliates.  Sections 8.8 (Information Rights),
8.9 (Budgets and Business Plans), 8.10 (Notification to the Investor), 8.13
(Investor Director) and 8.15 (No Related Party Transaction) shall be in full
force and effect for so long as the Investor Ownership Percentage is equal to or
greater than 25%, and the remainder of this Section 8 shall be in full force and
effect for so long as the Investor Ownership Percentage is greater than zero.

 
8.2
Commercially Reasonable Efforts.  Each Party shall use its commercially
reasonable efforts to timely satisfy each of the covenants and conditions for
Completion to be satisfied by it as provided in this Agreement.

 
8.3
Corporate Existence.  The Company shall maintain its corporate existence and
shall not sell all or substantially all of the Company’s assets and shall not be
party to any Reorganization Event (as defined in the Certificate of
Designation).

 
8.4
Reporting Status.  Until the earlier of (i) the date on which the Investor
Ownership Percentage is less than 25% and (ii) the date on which the Investor
may sell all of the Purchased Shares and the Conversion Shares without
restriction or limitation pursuant to Rule 144 and without the requirement to be
in compliance with Rule 144(c)(1) (or any successor rule thereto) promulgated
under the 1933 Act (the “Reporting Period”), the Company shall timely file all
reports and statements required to be filed with the SEC pursuant to the 1934
Act, including any extension period under Rule 12b-25 promulgated under 1934
Act, and the Company shall not terminate its status as an issuer required to
file reports under the 1934 Act even if the 1934 Act would no longer require or
otherwise permit such termination.

 
8.5
Form S-3 Eligibility.  The Company shall use commercially reasonable efforts to
maintain its eligibility to register the Conversion Shares for resale by the
Investor on Form S-3.


 
18

--------------------------------------------------------------------------------

 
 
8.6
Listing.  The Company shall use commercially reasonable efforts to maintain the
Common Stock’s authorization for listing on the Nasdaq or NYSE.  Neither the
Company nor any other Group Member shall take any action which would be
reasonably expected to result in the delisting or suspension of the Common Stock
on the Nasdaq without the written consent of the Investor.

 
8.7
Financial Information.  The Company shall prepare its annual and quarterly
consolidated financial statements in accordance with US GAAP in a manner
consistent with its past practice.  The Company agrees to send the following to
the Investor during the Reporting Period unless the following are filed with the
SEC through the EDGAR system and are available to the public through the EDGAR
system, within one (1) Business Day after the filing thereof with the SEC, (i) a
copy of its Annual Reports and Quarterly Reports on Form 10-K or 10-Q, any
Current Reports on Form 8-K and any registration statements (other than on Form
S-8) or amendments filed pursuant to the 1933 Act and (ii) copies of any notices
and other information made available or given to the stockholders of the Company
generally, contemporaneously with the making available or giving thereof to the
stockholders.  The Company shall, and the Key Shareholders shall cause the
Company to, make all required filings with the SEC on a timely basis, including
Annual Reports on Form 10-K with annual financial statements in US GAAP audited
by the Auditor with required audit opinions.

 
8.8
Information Rights.  Upon the reasonable written request of the Investor, the
Company shall provide to the Investor financial or other information (including
non-public information) regarding the business and operation of the Group,
including any information or statements as may be reasonably necessary for the
Investor (or any of its direct or indirect owners) to file any Tax Return or
other filings required by law.  Upon the Investor’s reasonable written request
and with reasonable prior notice to the Company, the Company shall permit
employees of the Investor or its Affiliates, during normal office hours, to (a)
visit any of the sites and premises where the business of each Group Member is
conducted; (b) inspect any of the sites, facilities, plants and equipment of
each Group Member; and (c) have reasonable access to those officers, employees,
agents, accountants, auditors, contractors and subcontractors of each Group
Member who have or may have knowledge of matters with respect to which the
Investor seeks information; provided, however, that any such information
provided with respect to any of the foregoing, for the avoidance of doubt, shall
be subject to Section 7 hereof.

 
8.9
Budgets and Business Plans.  Upon the Investor’s prior written request, the
Company shall prepare a proposed annual operating and capital budget and
business plan for the Company for review (but not approval) by the Investor.

 
8.10
Notification to the Investor.  The Company shall promptly notify the Investor of
the occurrence of any transaction or event (i) as a consequence of which
(whether alone or together with any one or more transactions or events occurring
or could reasonably be expected to occur) any material Liability of any Group
Member has arisen or will arise (including any legal proceedings or material
threatened legal proceedings), or (ii) which may otherwise cause a material
adverse effect on the Group.


 
19

--------------------------------------------------------------------------------

 
 
8.11
Disclosure of Transactions and Other Material Information.

 
 
(a)
Subject to Section 7, on or before 8:30 a.m., New York City time, on the first
Business Day following the date of this Agreement, the Company shall issue a
press release and file a Current Report on Form 8-K describing the terms of the
transactions contemplated by the Transaction Documents in the form required by
the 1934 Act and attaching the material Transaction Documents as exhibits to
such filing (including all attachments, the “8-K Filing”), provided that the
Investor’s prior consent shall be obtained in connection with the 8-K
Filing.  The Company shall consult with the Investor in connection with any
other material press release prior to its release.

 
 
(b)
In the event that the Investor is not entitled to appoint a director to the
Board and the Investor Director Designee no longer serves as a director of the
Company, the Company shall not, and shall cause each other Group Member not to,
provide the Investor with any material, nonpublic information regarding the
Company or any other Group Member without the express written consent of the
Investor prior to such disclosure.

 
8.12
Reservation of Common Stock.  The Company shall at all times reserve and keep
available out of its authorized shares of Common Stock, solely for the purpose
of issuance and delivery upon conversion of the Preferred Shares, as provided in
the Certificate of Designation, the maximum number of Conversion Shares that may
be issuable or deliverable upon such conversion. Such Conversion Shares are duly
authorized and, when issued or delivered in accordance with the Certificate of
Designation, shall be validly issued, fully and paid and non-assessable.  The
Company shall issue such Conversion Shares in accordance with the terms of the
Certificate of Designation, and otherwise comply with the terms hereof and
thereof.

 
8.13
Investor Director.  Effective on the Completion Date immediately prior to the
Completion, the Company will cause Mr. Homer Sun (the “Investor Director
Designee”) to be appointed to fill the one (1) directorship reserved for the
Investor Director in accordance with, and subject to, the Certificate of
Designation.  Concurrently with the appointment of the Investor Director
Designee, the Company, the Investor and the Investor Director Designee shall
enter into an indemnification agreement in form and substance mutually agreeable
to the Investor on the one hand, and the Company on the other hand, for the
benefit of the Investor Director Designee.  It is understood that the
appointment of the Investor Director Designee as a director of the Board will be
subject to legal, regulatory and governance requirements regarding service as a
director of the Company and to the reasonable approval of the Board, all of
which have occurred prior to the date hereof. Upon the death, resignation,
retirement, disqualification or removal from office of such director originally
nominated by the Investor, the Board and the Company shall promptly take all
action reasonably required to fill such vacancy in accordance with, and subject
to, the Certificate of Designation.  Such director shall be entitled to the same
indemnification in connection with his or her role as a director of the Board.


 
20

--------------------------------------------------------------------------------

 
 
8.14
Purchase Right.  If at any time the Company grants, issues or sells any Equity
Securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Investor will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate Equity
Securities which the Investor could have acquired if it had held the number of
shares of Common Stock acquirable upon complete conversion of its Preferred
Shares (without taking into account any limitations or restrictions on the
convertibility of the Preferred Shares) immediately before the date on which a
record is taken for the grant, issuance or sale of such Equity Securities, or,
if no such record is taken, the date as of which the record holders of Common
Stock are to be determined for the grant, issue or sale of such Equity
Securities.

 
8.15
No Related Party Transaction.  From and after the Completion, unless consented
in writing by the Investor, the Company shall not and shall cause each of its
Subsidiaries not to, except as expressly permitted herein or under any other
Transaction Document, enter into or permit any other transaction (including the
purchase, sale, lease or exchange of any asset, property or rendering of any
service), directly or indirectly, with or for the benefit of any Related Party
of the Company, except the payment of any salaries or other reasonable
compensation to the officers or directors of the Company.

 
8.16
Insurance.  The Company shall, and shall procure that each other Group Member
shall, subject to general market conditions and the availability of the type of
insurance and the commercial reasonableness of the terms by the standards
generally applied to comparable businesses, insure and keep insured with a
reputable insurer or insurers on terms and conditions reasonably acceptable to
the Investor, all of the assets and business which can be insured of each of its
operating subsidiaries, against insurable losses, on a reinstatement basis
utilizing current full replacement values, and any other insurance required by
law.  The Company shall extend its existing directors’ and officers’ indemnity
insurance (or secure a new policy or policies) to cover risk of loss or
liability arising from certain conditions and circumstances (substantially
similar or superior to the coverage in the existing policy) occurring on or
prior to May 5, 2011, and shall maintain the directors’ and officers’ indemnity
insurance covering an aggregate limit of liability of not less than US$15
million with respect to members of the Board (including the Investor Director
for so long as he serves on the Board) arising from certain conditions and
circumstances (substantially similar or superior to the coverage in the existing
policy) occurring after May 5, 2011.

 
8.17
Intellectual Property Protection.  The Company shall, and shall ensure that each
other Group Member shall, take all steps promptly to protect their respective
intellectual property rights, including (a) registering all their respective
trademarks, brand names, domain names and copyrights, and (b) wherever prudent
applying for patents on their respective technology.

 
8.18
Books and Records and Internal Controls.

 
 
(a)
The Company shall, and shall cause each other Group Member to, make and keep
books, records and accounts which, in reasonable detail, accurately and fairly
reflect their transactions and dispositions of assets.


 
21

--------------------------------------------------------------------------------

 
 
 
(b)
The Company shall, and shall cause each other Group Member to, devise and
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that:

 
 
  i.
transactions are executed and access to assets is permitted only in accordance
with management’s general or specific authorization;

 
 
 ii.
transactions are recorded as necessary to permit preparation of periodic
financial statements and to maintain accountability for assets; and

 
 
iii.
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 
 
(c)
The Company shall, and shall cause each other Group Member to, install and have
in operation an accounting and control system, management information system and
books of account and other records, which together will adequately give a fair
and true view of the financial condition of the Group and the results of its
operations in conformity with PRC GAAP or US GAAP, as applicable, including
proper reserves for non-performing loans and bad or doubtful debt.

 
8.19
Conduct of Business.  (a) The Company shall, and shall cause each other Group
Member to, and shall use its reasonable best efforts to ensure that every other
Relevant Person will, adopt and implement policies and compliance procedures on
legal business practices;  (b) the Company shall, and shall cause each other
Group Member to, and shall use its reasonable best efforts to ensure that each
Relevant Person will, use only legal business practices in commercial operations
and in promoting the position of any Group Member on issues before Governmental
Authorities; (c) in connection with the business of the Group Members, the
Company shall, and shall cause each other Group Member to, and shall use its
reasonable best efforts to ensure that every other Relevant Person will ensure
that no payment or transfer of value shall be made which has the illegal purpose
or effect of public or commercial bribery, or acceptance of or acquiescence in
illegal kickbacks or other unlawful means of obtaining business; and (d) in
connection with the activities of the Group, the Company shall not, and shall
cause each other Group Member not to, and shall use its reasonable best efforts
to ensure that every other Relevant Person will not offer, pay, promise to pay,
or authorize the payment of any money or anything else of value, whether
directly or through another person or entity, to any government official or
political party in order to improperly (i) influence any act or decision of such
official or party or (ii) induce such official or party to use his or its
influence with a government or instrumentality thereof.

 
8.20
Absence of Government Official Economic Interest.  The Company shall not take
any willful action to solicit or encourage government officials in China or any
other country or any close relative or family member of such an official to
acquire or hold an ownership or other economic interest, direct or indirect, in
any Group Member.


 
22

--------------------------------------------------------------------------------

 
 
8.21
Use of Sales Agents and Representatives.  In connection with the Business, the
Company shall use commercially reasonable efforts to ensure that no Group Member
shall use any sales agent or representative unless prior thereto, the Company
completes a commercially reasonable screening of such agent or representative
for any evidence that such agent or representative has engaged in any Prohibited
Activities and the Company uses commercially reasonable efforts to require such
agent or representative to sign an agreement containing representations and
covenants similar to those set forth in Sections 8.18 and 8.19.

 
8.22
Compliance with Economic Sanctions.  The Company shall ensure that each Group
Member and their respective directors, officers, agents and employees will
comply with all sanctions administered by the United Nations, the United States
or any other jurisdictions that are binding on any Party, and will not directly
or indirectly engage in any business transactions with or become any Person that
is subject to any of such sanctions.

 
8.23
Compliance with Applicable Laws.  The Company shall, and shall cause each of the
Group Members to, comply in all material respects with all applicable laws,
including applicable PRC laws relating to agricultural business,
anti-competition, anti-corruption, intellectual property, taxation, employment,
and social welfare and benefits.

 
8.24
Post-Completion Covenants.  The Company shall, and shall procure that each other
relevant Group Member shall, undertake the actions set forth in Schedule 6.

 
8.25
Senior Managers.  The Company shall ensure that the Senior Managers of the Group
shall each enter into an employment agreement and a confidentiality and
non-competition agreement with the relevant Group Member. Each employment
agreement shall (i) have a term of no less than five years; and (ii) be
otherwise in a form and substance substantially identical to the Employment
Agreement between Mr. Wu and PRC Opco dated January 4, 2008 (provided that the
term of such employment agreements shall be no less than five years).  Each
confidentiality and non-competition agreement shall (i) contain non-competition
and confidentiality provisions lasting no less than two years after the
termination of employment for any reason; and (ii) be otherwise in a form and
substance substantially identical to the Confidentiality and Non-competition
Agreement between Mr. Wu and PRC Opco.

 
8.26
Legends.  The Investor understands that the certificates or other instruments
representing the Purchased Shares and the Conversion Shares shall, except as set
forth below, bear a restrictive legend in substantially the following form (and
a stop-transfer order may be placed against transfer of such stock
certificates):

 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

 
23

--------------------------------------------------------------------------------

 
 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the Investor or its successor or assignee
upon which it is stamped or issued to such holder by electronic delivery at the
applicable balance account at The Depository Trust Company (“DTC”), if (i) any
such Purchased Shares or Conversion Shares are resold pursuant to a resale
registration statement under the 1933 Act, (ii) in connection with a sale,
assignment or other transfer, provided such holder provides the Company with an
opinion of counsel, in a generally acceptable form, to the effect that such
sale, assignment or transfer of the Purchased Shares or Conversion Shares may be
made without registration under the applicable requirements of the 1933 Act, or
(iii) in connection with a sale pursuant to Rule 144 if the Company receives
from the holder reasonable assurance, including reasonable representations and
warranties, that such securities are being sold, assigned or transferred
pursuant to Rule 144, together with written advice from counsel to the Company
in support of the holder’s reliance on Rule 144 for such sale, assignment or
transfer.  The Company shall be responsible for the fees of its transfer agent,
the costs of any legal opinions required by its transfer agent and all DTC fees
associated with such issuance.
 
8.27
Share Pledge.  At Completion, Full Alliance shall enter into the Share Pledge
with the Investor to pledge all the shares of Common Stock held by it as of the
Completion Date to the Investor.  The shares of Common Stock pledged under the
Share Pledge shall be released on the earlier of (i) the date on which the
Guaranteed Obligations have been fully performed or discharged to the extent
that the Share Pledge has not been enforced in respect of such shares of Common
Stock, (ii) the date on which no Preferred Shares remain outstanding, and (iii)
the fifth anniversary of the Closing.

 
8.28
Mining Rights.  The Company shall use its commercially reasonable efforts to
obtain, without any additional material consideration, the exploration rights
(探矿权) and the mining rights (采矿权) to and the environmental evaluation approval
of the lignite coal mine located at Wuchuan county (武川县上秃亥乡枳笈滩风化煤矿) on or prior
to December 31, 2011.

 
8.29
Restriction on Transfer of Preferred Shares to Competitors. The Investor shall
not, without the prior written consent of the Company, at any time, transfer any
Preferred Shares to any Person that is principally engaged in the Covered
Business in the PRC.


 
24

--------------------------------------------------------------------------------

 

SECTION 9
TAXES, DUTIES, FEES AND EXPENSES
 
9.1
Fees and Expenses.  Following the Completion Date, upon the receipt of an
invoice from the Investor, the Company shall pay to the Investor 50% of all fees
and expenses incurred by the Investor for engaging legal counsels and other
professional advisors and agents (the “Fees and Expenses”) in connection with
due diligence, preparation and negotiation of the Transaction Documents,
performance hereunder or thereunder and consummation of the transactions
contemplated hereby or referred to herein within five (5) Business Days of the
receipt of such invoice.  The Parties agree that at Completion the Investor will
deduct US$600,000 from the Consideration as pre-payment of the Fees and Expenses
of the Investor in accordance with the preceding sentence and shall provide
evidence of the applicable Fees and Expenses to the Company within twenty (20)
days after Completion.  At Completion, the Company shall bear all transfer taxes
or duties in connection with the purchase of the Purchased Shares by the
Investor, if any.

 
9.2
Tax Status of the Preferred Shares.  Except to the extent required by a change
in law or an adverse determination by an applicable Tax Authority, the Company
shall treat the Preferred Shares as “common stock” for purposes of Section 305
of the Code and as not giving rise to any deemed distribution to any holder of
the Preferred Shares under Section 305 of the Code (other than as a result of
the anti-dilution provisions).  In the event that the Investor is treated as
receiving a distribution from the Company under Section 301 of the Code, the
Company shall determine the amount of the relevant actual and expected earnings
and profits of the Company for U.S. federal income tax purposes and whether the
Company is treated as an “existing 80/20 company” within the meaning of Section
871(l) of the Code.  If reasonably requested by the Investor, the Company shall
deliver a certificate under Section 1445(b)(3) to the effect that the Company is
not (and has not been) a United States real property holding corporation for
U.S. federal income tax purposes during the applicable period specified in
Section 897(c)(1)(A)(ii) of the Code.

 
9.3
Taxes.  For applicable tax purposes and except to the extent required by a
change in law or an adverse determination by an applicable Tax Authority, (i)
Full Alliance shall treat any transfer under Section 3.1 of the Stockholders’
Agreement as an adjustment to the shares entitled to be received under this
Agreement and not an adjustment governed by Section 305 of the Code and (ii) the
Company shall treat any adjustment of conversion price under Section 6(E)(iv) of
the Certificate of Designation as an adjustment to the shares entitled to be
received under this Agreement and not an adjustment governed by Section 305 of
the Code.


 
25

--------------------------------------------------------------------------------

 

SECTION 10
INDEMNIFICATION
 
10.1
The Company (the “Indemnifying Party”) shall indemnify, defend and hold harmless
the Investor and its Affiliates, officers, directors, agents and employees (each
an “Indemnified Party”) from and against any and all losses, damages,
liabilities, claims, proceedings, costs and expenses actually suffered or
incurred by any such Indemnified Party (including the fees, disbursements and
other charges of counsel reasonably incurred by the Indemnified Party in any
action between such Indemnifying Party and the Indemnified Party or between the
Indemnified Party and any third party, in connection with any breach as set
forth below) (collectively, “Losses”) resulting from or arising out of any
breach by the Indemnifying Party of any Collective Warranty made by it or any
other covenant or agreement of the Indemnifying Party in this Agreement or any
other Transaction Document, or Losses resulting from or arising out of any
claims against the Company or any other Group Member relating to any Tax
Liabilities that arose on or prior to the Completion Date.  The amount of any
payment to any such Indemnified Party shall be sufficient to make such
Indemnified Party whole for any diminution in value of the Equity Securities
held by it resulting from such breach.  Any indemnity referred to in this
Section 10 for breach of a Collective Warranty shall be such as to place the
Indemnified Party in the same position as it would have been in had there not
been any breach of the Collective Warranties under which the Indemnified Party
is to be indemnified.  Notwithstanding any of the other provisions herein, the
Company shall not be liable for any claim for breach of Collective Warranties
under this Agreement made after the fifth anniversary of the Completion Date.

 
10.2
The total payments made by the Indemnifying Party to the Indemnified Parties
with respect to Losses under Section 10.1 shall not exceed the amount of the
difference (which shall not be less than zero) between (i) the Consideration,
minus (ii) the aggregate Realization Value of any and all Pledged Shares
transferred by Full Alliance to the Investor pursuant to the Share Pledge (the
“Cap”).  For purposes of this Section 10.2, the “Realization Value” of a Pledged
Share shall equal the average closing price of the Common Stock on Nasdaq or
NYSE for all trading days during the 30 days prior to the date that such Pledged
Share is transferred by Full Alliance to the Investor.  No Indemnified Party
shall be entitled to indemnification pursuant to Section 10.1 (a) with respect
to any breach or claim unless the aggregate Losses in respect of such breach or
claim equals at least $5,000, and (b) unless and until the aggregate amount of
indemnifiable Losses to all Indemnified Parties equals at least $500,000, at
which time, subject to the Cap, the Indemnified Parties shall be entitled to
indemnification for the total amount of such Losses.



SECTION 11
TERMINATION
 
11.1
Effective Date; Termination.  This Agreement shall become effective upon
execution by all of the Parties and shall continue in force until terminated in
accordance with Section 11.2.

 
11.2
Events of Termination.  This Agreement may be terminated prior to Completion as
follows:

 
 
(a)
if any one or more of the conditions set forth in Section 3.1 to the obligation
of the Investor to complete has not been fulfilled on or prior to the Target
Completion Date, the Investor shall have the right to terminate this Agreement
with respect to its purchase of Preferred Shares;


 
26

--------------------------------------------------------------------------------

 
 
 
(b)
if any one or more of the conditions set forth in Section 3.2 to the obligation
of the Company to complete has not been fulfilled on or prior to the Target
Completion Date as a result of any failure by the Investor, the Company shall
have the right to terminate this Agreement with respect to the Investor’s
purchase of Preferred Shares;

 
 
(c)
if any of the Company or Full Alliance has breached any Collective Warranty, or
any other material covenant or agreement contained in this Agreement, which
breach cannot be cured or, if it is capable of being cured, is not cured within
30 days after the Company or Full Alliance being notified in writing of the
same, the Investor shall have the right to terminate this Agreement with respect
to its purchase of Preferred Shares;

 
 
(d)
if the Investor has breached any of the Investor Warranties, or any other
material covenant or agreement of the Investor contained in this Agreement,
which breach cannot be cured or, if capable of being cured, is not cured within
30 days after the Investor being notified in writing of the same, the Company
shall have the right to terminate this Agreement with respect to the Investor’s
subscription of Preferred Shares;

 
 
(e)
if Completion does not occur within twenty (20) Business Days after the date of
this Agreement, any Party may, at its sole discretion, give written notice to
the other Parties to terminate this Agreement; or

 
 
(f)
at any time on or prior to the Completion Date, by written consent of all
Parties.

 
provided that any right to terminate this Agreement pursuant to this Section
11.2 shall not be available to any Party in breach of its obligation hereunder.
 
11.3
Survival.  If this Agreement is terminated in accordance with Section 11.2, it
shall become void and of no further force and effect, except for the provisions
of Section 7 (Confidentiality; Restriction on Announcements), Section 9.1 (Fees
and Expenses), Section 10 (Indemnification), this Section 11.3 and Section 14
(Governing Law and Jurisdiction); provided that such termination shall, unless
otherwise agreed to by the Parties, be without prejudice to the rights or
obligations of any Party in respect of a breach of this Agreement prior to such
termination.



SECTION 12
NOTICES
 
12.1
Notices.  Each notice, demand or other communication given or made under this
Agreement shall be in writing in English and delivered or sent to the relevant
Party at its address or fax number as set out below (or such other address or
fax number as the addressee has by five (5) Business Days’ prior written notice
specified to the other Parties).  Any notice, demand or other communication
given or made by letter between countries shall be delivered by international
commercial overnight delivery service or courier (such as Federal Express or
DHL).  Any notice, demand or other communication so addressed to the relevant
Party shall be deemed to have been delivered, (a) if delivered in person or by
messenger, when proof of delivery is obtained by the delivering party; (b) if
sent by post within the same country, on the third Business Day following
posting, and if sent by post to another country, on the seventh Business Day
following posting; and (c) if given or made by fax, upon dispatch and the
receipt of a transmission report confirming dispatch.


 
27

--------------------------------------------------------------------------------

 
 
12.2
Addresses and Fax Numbers.  The initial address and facsimile for each Party for
the purposes of this Agreement are:



if to the Investor:
 
with a copy to:
     
c/o Morgan Stanley Private Equity
International Commerce Centre
1 Austin Road West
Kowloon
Hong Kong SAR
Facsimile: +852 34075936
Attention: Mr. Homer SUN
 
Paul, Weiss, Rifkind, Wharton &
Garrison
12th Floor, Hong Kong Club
Building
3A Chater Road, Central
Hong Kong
Facsimile: (852) 2840-4300
Attention: John E. Lange
     
if to Full Alliance:
 
with a copy to:
     
 
6th Floor, Suite 608, Xue Yuan
International Tower,
No. 1 Zhichun Road, Haidian District
Beijing, PRC
Facsimile: 86 10 82311797
Attention: Ling Zhu
 
Loeb & Loeb LLP
Suite 4301, Tower C
Beijing Yintai Center
Jianguomenwai Dajie,
Chaoyang District
Beijing 100022
People’s Republic of China
Facsimile: 86 10 5954 3501
Attention: Frank J. Marinaro
     
if to the Company:
 
with a copy to:
     
Yongye International, Inc.
6th Floor, Suite 608, Xue Yuan
International Tower,
No. 1 Zhichun Road, Haidian District
Beijing, PRC
Facsimile: 86 10 82311797
Attention: Ling Zhu
 
Loeb & Loeb LLP
Suite 4301, Tower C
Beijing Yintai Center
Jianguomenwai Dajie,
Chaoyang District
Beijing 100022
People’s Republic of China
Facsimile: 86 10 5954 3501
Attention: Frank J. Marinaro


 
28

--------------------------------------------------------------------------------

 

SECTION 13
MISCELLANEOUS
 
13.1
No Partnership.  The Parties expressly do not intend to form a partnership,
either general or limited, under any jurisdiction’s partnership law.  The
Parties do not intend to be partners to each other, partners as to any third
party, or create any fiduciary relationship among themselves, solely by virtue
of transactions contemplated hereby or the Investor’s status as holder of the
Preferred Shares.  The Company further acknowledges that the Investor is not
acting as a financial advisor or fiduciary of the Company or any other Group
Member (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated hereby and thereby, and none of them has
received any advice given by the Investor or any of its representatives or
agents in connection with the Transaction Documents and the transactions
contemplated hereby.  The Company further represents to the Investor that its
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives.

 
13.2
Amendment.  This Agreement may not be amended, modified or supplemented except
by a written instrument executed by each of the Parties.

 
13.3
Waiver.  No waiver of any provision of this Agreement shall be effective unless
set forth in a written instrument signed by the Party waiving such
provision.  No failure or delay by a Party in exercising any right, power or
remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of the same preclude any further exercise thereof or
the exercise of any other right, power or remedy.  Without limiting the
foregoing, no waiver by a Party of any breach by any other Party of any
provision hereof shall be deemed to be a waiver of any subsequent breach of that
or any other provision hereof.

 
13.4
Entire Agreement.  This Agreement (together with the other Transaction Documents
and any other documents referred to herein or therein) constitutes the whole
agreement among the Parties relating to the subject matter hereof and supersedes
any prior agreements or understandings relating to such subject matter.

 
13.5
Severability.  Each and every obligation under this Agreement shall be treated
as a separate obligation and shall be severally enforceable as such and in the
event of any obligation or obligations being or becoming unenforceable in whole
or in part.  To the extent that any provision or provisions of this Agreement
are unenforceable they shall be deemed to be deleted from this Agreement, and
any such deletion shall not affect the enforceability of such provisions of this
Agreement as remain not so deleted.

 
13.6
Counterparts.  This Agreement may be executed in one or more counterparts
including counterparts transmitted by telecopier or facsimile, each of which
shall be deemed an original, but all of which signed and taken together, shall
constitute one document.

 
13.7
Transfer; Assignment.  The Company and Full Alliance shall not assign this
Agreement or any of its rights or obligations hereunder to any Person.  The
Investor shall be entitled to assign this Agreement or all or part of its rights
and obligations under this Agreement to any of its Affiliates.


 
29

--------------------------------------------------------------------------------

 

SECTION 14
GOVERNING LAW AND JURISDICTION
 
14.1
GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK OF THE UNITED STATES APPLICABLE TO
CONTRACTS TO BE PERFORMED WHOLLY WITHIN SUCH JURISDICTION, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAW OF ANY JURISDICTION.

 
14.2
Submission to Jurisdiction.  Each of the Parties (a) will submit itself to the
sole and exclusive jurisdiction of the United States district court for the
Southern District of New York in the event any dispute arises out of this
Agreement, (b) agrees that venue will be proper as to proceedings brought in
such court with respect to such a dispute, (c) will not attempt to deny or
defeat such personal jurisdiction or venue by motion or other request for leave
from such court and (d) agrees to accept service of process at its address for
notices pursuant to this Agreement in any such action or proceeding brought in
such court.  With respect to any such action, service of process upon any party
hereto in the manner provided herein for the giving of notices shall be deemed,
in every respect, effective service of process upon such party.  If there is no
applicable jurisdiction in such federal court, each of the Parties shall submit
itself/himself to the jurisdiction of the state court for the State of New York.

 
14.3
Service of Process.  Each of the Company and Full Alliance hereby irrevocably
designates and appoints Law Debenture Trust Company of New York located at 400
Madison Ave., 4th Floor, New York, NY 10017 (the “Process Agent”), as the
authorized agent of the Company and Full Alliance upon whom process may be
served in any such suit or proceeding, it being understood that the designation
and appointment of the Process Agent as such authorized agent shall become
effective immediately without any further action on the part of the Company and
Full Alliance.  Each of the Company and Full Alliance hereby represents that
it/he has notified the Process Agent of such designation and appointment and
that the Process Agent has accepted the same in writing.  Each of the Company
and Full Alliance hereby irrevocably authorizes and directs the Process Agent to
accept such service on its/his behalf.  Each of the Company and Full Alliance
further agrees that service of process upon the Process Agent and written notice
of said service to the Company or Full Alliance, as the case may be, mailed by
prepaid registered first class mail or delivered to the Process Agent at its
principal office, shall be deemed in every respect effective service of process
upon the Company or Full Alliance, as the case may be, in any such suit or
proceeding.  Nothing herein shall affect the right of any Party to serve process
in any other manner permitted by law.  Each of the Company and Full Alliance
further agrees to take any and all actions, including the execution and filing
of any and all such documents and instruments, as may be necessary to continue
such designation and appointment of the Process Agent in full force and effect
so long as the Company and Full Alliance have any outstanding obligations under
this Agreement.


 
30

--------------------------------------------------------------------------------

 
 
14.4
Further Assurances.  Each Party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby.

 
14.5
Remedies.  In addition to being entitled to exercise all rights provided herein
or granted by law, including recovery of damages, the Investor will be entitled
to specific performance under the Transaction Documents.  The Parties agree that
monetary damages may not be adequate compensation for any loss incurred by the
Investor by reason of any breach of obligations contained in the Transaction
Documents by the other Parties and the Company and Full Alliance hereby agree to
waive and not to assert in any action for specific performance of any such
obligation the defense that a remedy at law would be adequate.



[The remainder of this page is intentionally left blank.]

 
31

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF this Agreement has been executed on the day and year first
above written.


YONGYE INTERNATIONAL, INC.
 
By:
      
 
Name:
 
Title:
 
MSPEA AGRICULTURE HOLDING LIMITED
 
By:    
      
 
Name:
 
Title:
 
FULL ALLIANCE INTERNATIONAL LIMITED
 
By:
      
 
Name:
 
Title:


 
32

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
PART A – PARTICULARS OF THE COMPANY
 
Company


Registered Company Name:
 
Yongye International, Inc.
     
Registered Address:
 
National Corporate Research, Ltd., 202 South Minnesota Street, Carson City, NV
89703
     
Date of Incorporation:
 
December 12, 2006
     
Company Number:
 
CIK#: 0001398551
         
E0905842006-4
     
Place of Incorporation:
 
State of Nevada of the United States of America
     
Director(s):
 
Zishen Wu, Taoran Sun, Qiang Zhao, Xiaochuan Guo, Sean Shao, Xindan Li,
Rijun Zhang
     
Authorized Share Capital:
 
US$ 225,000 divided into:
         
150,000,000 shares of common stock at par value of US$ 0.001 per share
         
75,000,000 shares of preferred stock at par value of US$ 0.001 per share
     
Issued Share Capital:
 
US$ 49,370.711 divided into 49,370,711 shares of common stock at par value of
US$ 0.001 per share
         
Warrants to purchase 148,172 shares of common stock
     
Financial Year End:
 
December 31
     
Subsidiaries (and percentage of shareholding):
 
Fullmax Pacific Limited (100%)
     
Stockholders as of the Date hereof:
 
Public company
     
Stockholders as of the Completion Date:
  
Public company


 
 

--------------------------------------------------------------------------------

 
 
PART B – PARTICULARS OF BVI SPV


Registered Company Name:
 
Fullmax Pacific Limited
     
Registered Address:
 
OMC Chambers, P.O. Box 3152, Road Town, Tortola, British Virgin Islands
     
Date of Incorporation:
 
May 23, 2007
     
Company Number:
 
1406743
     
Place of Incorporation:
 
British Virgin Islands
     
Director(s):
 
Xingmei ZHONG
     
Authorized Share Capital:
 
US$ 50,000 divided into 50,000 shares at par value of US$ 1.00 per share
     
Issued Share Capital:
 
US$ 10,000 divided into 10,000 shares at par value of US$ 1.00 per share
     
Financial Year End:
 
December 31
     
Subsidiaries (and percentage of shareholding):
 
Asia Standard Oil Limited (100%)
     
Stockholder as of the Date hereof:
  
Yongye International, Inc. (100%)

 
 
2

--------------------------------------------------------------------------------

 
 
PART C – PARTICULARS OF HK SPV


Registered Company Name:
 
Asia Standard Oil Limited
     
Registered Address:
 
Flat/Rm 1701, 17F, Wing Tuck Commercial Center, 183 Wing Lok Street, Sheung Wan,
HK
     
Date of Incorporation:
 
April 10, 2007
     
Company Number:
 
1121857
     
Place of Incorporation:
 
Hong Kong
     
Director(s):
 
Percy Leroy Gilmore JR
Xingmei ZHONG
     
Authorized Share Capital:
 
US$ 50,000 divided into 50,000 shares at par value of US$ 1.00 per share
     
Issued Share Capital:
 
US$ 1 representing 1 share at par value of US$ 1.00
     
Financial Year End:
 
December 31
     
Subsidiaries (and percentage of shareholding):
 
Inner Mongolia Yongye Nongfeng Biotechnology Co., Ltd. (shareholding percentage
in the registered capital is 98.39% and entitlement to the dividend is 95%)
     
Stockholder as of the Date hereof:
  
Fullmax Pacific Limited (100%)


 
3

--------------------------------------------------------------------------------

 
 
PART D – PARTICULARS OF FULL ALLIANCE


Registered Company Name:
 
Full Alliance International Limited
     
Registered Address:
 
OMC Chambers, P.O. Box 3152, Road Town, Tortola, British Virgin Islands
     
Date of Incorporation:
 
January 22, 2008
     
Company Number:
 
1160150
     
Place of Incorporation:
 
British Virgin Islands
     
Director(s):
 
Xingmei Zhong
     
Authorized Share Capital:
 
Maximum of 50,000 shares of USD1.00 each
     
Issued Share Capital:
 
USD1.00
     
Financial Year End:
 
December 31
     
Subsidiaries (and percentage of shareholding):
 
Yongye International, Inc. (15.51%)
     
Stockholder as of the Date hereof:
  
Xingmei ZHONG

  
 
4

--------------------------------------------------------------------------------

 
 
PART E – PARTICULARS OF PRC OPCO


Registered Company Name:
 
Inner Mongolia Yongye Nongfeng Biotechnology Co., Ltd.
     
Registered Address:
 
Yongye Industrial Zone, Jinshan Street, Jinshan Development Zone, Hohhot
     
Date of Incorporation:
 
January 4, 2008
     
Business Scope:
 
Research and development, process, production, marketing and sales of fulvic
acid products; research and development, process, production, marketing and
sales of Shengmingsu products for plants and animals; production, research and
development, marketing and sales of bio-protein feed further processed from
fulvic acid (Any of the above products requiring a license or under special
administration shall be subject to the relevant regulations of the State). (If
the production or operation of any business requires permission from laws,
administrative regulations and decisions of the State Council, none of such
production or operation may be carried out without such permit.)
     
Director(s):
 
Zishen Wu, Xingmei Zhong, and Ling Zhu
     
Total Investment Amount:
 
US$ 99,900,000
     
Registered Capital:
 
US$ 93,200,000
     
Financial Year End:
 
December 31
     
Subsidiaries (and percentage of shareholding):
 
Inner Mongolia Yongye Fumin Biotechnology Co., Ltd. (100%)
     
Stockholder as of the Date hereof:
  
Asia Standard Oil Limited (98.39%)
Inner Mongolia Yongye Biotechnology Co., Ltd. (1.61%)

  
 
5

--------------------------------------------------------------------------------

 
 
PART F – PARTICULARS OF FUMIN CO


Registered Company Name:
 
Inner Mongolia Yongye Fumin Biotechnology Co., Ltd.
     
Registered Address:
 
Guwuchuan Economic Development Zong, Inner Mongolia
     
Date of Incorporation:
 
July 20, 2011
     
Business Scope:
 
Research and development, marketing and sales of fulvic acid products; research
and development, marketing and sales of Shengmingsu products for plants and
animals; research and development, marketing and sales of bio-protein feed
further processed from fulvic acid (Any of the above products requiring a
license or under special administration shall be subject to the relevant
regulations of the State). (If the production or operation of any business
requires permission from laws, administrative regulations and decisions of the
State Council, none of such production or operation may be carried out without
such permit.)
     
Director(s):
 
Shiyun Zhao
     
Total Investment Amount:
 
Not applicable
     
Registered Capital:
 
RMB100 million
     
Financial Year End:
 
December 31
     
Subsidiaries (and percentage of shareholding):
 
None
     
Stockholder as of the Date hereof:
  
Inner Mongolia Yongye Nongfeng Biotechnology Co., Ltd. (100%)


 
6

--------------------------------------------------------------------------------

 
 
PART G – STRUCTURE CHART


[chart.jpg]


*  Pursuant to the terms of the joint venture agreement between Asia Standard
Oil Limited (“Asia Standard Oil”) and Inner Mongolia Yongye Biotechnology Co.
Ltd (“Inner Mongolia Yongye”), as amended, Asia Standard Oil is entitled to 95%
of the profits and liquidation distributions of Inner Mongolia Yongye Nongfeng
Biotechnology Co., Ltd. and Inner Mongolia Yongye is entitled to 5%.

 
7

--------------------------------------------------------------------------------

 
 
SCHEDULE 2
 
COLLECTIVE WARRANTIES
 
Definitions
 
In this Schedule, capitalized terms not otherwise defined have the meanings set
forth in this Agreement, and the following terms have the meanings specified:
 
“Assets” means all assets, rights and privileges of any nature and all goodwill
associated therewith, including rights in respect of Contracts, all Intellectual
Property, Equipment, any share or equity ownership, but excluding rights in
respect of real property.
 
“Company Financial Statements” means (i) the audited consolidated balance sheet,
the audited consolidated statements of income and the audited consolidated
statements of cash flows of the Company for each of the years ended and as of
December 31, 2008, 2009 and 2010 and (ii) the consolidated balance sheet, the
consolidated statements of income and the consolidated statements of cash flows
of the Company for the quarter ended and as of March 31, 2011, in each case
prepared in accordance with US GAAP.
 
“Confidential Information” means all know-how, lists of customers or suppliers,
trade secrets, technical processes or other confidential information.
 
“Contracts” means all contracts, agreements, licenses, engagements, leases,
financial instruments, purchase orders, commitments and other contractual
arrangements, that are currently subsisting and not terminated or completed.
 
“Disclosed” means, in respect of any Collective Warranties, fully and fairly
disclosed in the numbered and lettered section corresponding to such Collective
Warranties in the Disclosure Schedule.
 
“Environment” means all or any of the following media, namely, air, water and
land; and the medium of air includes the air within buildings and the air within
other natural or man-made structures above or below ground.
 
“Environmental Laws” means any and all laws whether of the PRC or any other
relevant jurisdiction, relating to pollution, contamination or protection of the
Environment or to the storage, labeling, handling, release, treatment,
manufacture, processing, deposit, transportation or disposal of Hazardous
Substances.
 
“Equipment” means all plant and machinery, production lines, tools and
equipment, vehicles and other tangible assets.
 
“Government Official” means an official or employee of any government
department, agency, or instrumentality, any government-owned or -controlled
enterprise, any public international organization, or any political party, as
well as any candidate for political office.

 
8

--------------------------------------------------------------------------------

 
 
“Hazardous Substance” means all substances of whatever description which may
cause or have a harmful effect on the Environment or the health of person or any
other living organism including, without limitation, all poisonous, toxic,
noxious, dangerous and offensive substances.
 
“Intellectual Property” means all patent, trademarks, service marks, registered
designs, utility models, copyrights, inventions, Confidential Information, brand
names, database rights and business names and any similar rights situated in any
country and the benefit (subject to the burden) of any of the foregoing (in each
case whether registered or unregistered and including applications for the grant
of any of the foregoing and the right to apply for any of the foregoing in any
part of the world).
 
“Latest Accounts Date” means December 31, 2010.
 
“Leases” has the meaning set forth in Section 5 of this Schedule 2.
 
“Leased Properties” has the meaning set forth in Section 5 of this Schedule 2.
 
“Litigation” has the meaning set forth in Section 11 of this Schedule 2.
 
“Management Accounts Date” means March 31, 2011.
 
“Material Contracts” has the meaning set forth in Section 6 of this Schedule 2.
 
“Permits” means all permits, consents, approvals, authorizations, franchises,
certifications and licenses from, and all registrations with, any Governmental
Authority.
 
“Prohibited Activities” has the meaning set forth in Section 3 of this Schedule
2.
 
“Prohibited Person” has the meaning set forth in Section 3 of this Schedule 2.
 
“Real Property” has the meaning set forth in Section 5 of this Schedule 2.
 
“Relevant Persons” has the meaning set forth in Section 3 of this Schedule 2.
 
“Reverse Merger” means the transactions pursuant to a Share Exchange Agreement
by and among the Company, Kim McElroy, the principal shareholder of  the
predecessor of the Company, BVI SPV, the stockholders of BVI SPV including Full
Alliance and the transactions related thereto.
 
“SEC Documents” has the meaning set forth in Section 3 of this Schedule 2.
 
The Company Warranties
 
The Company hereby represents and warrants to the Investor that except as
Disclosed in the Disclosure Schedule, the following representations and
warranties are true, complete and correct as of the date hereof and the
Completion Date.  The Disclosure Schedule shall be arranged in clauses
corresponding to the numbered and lettered sections and subsections set forth
below and each item shall be deemed to be disclosed for the purposes of all
sections of this Agreement and the Disclosure Schedule to the extent that it is
reasonably apparent on the face of the disclosures that such item is applicable
to such other sections of this Agreement and the Disclosure Schedule.

 
9

--------------------------------------------------------------------------------

 
 
1.
CORPORATE MATTERS

 
 
(a)
Organization, Good Standing and Qualification.  Each Group Member has been duly
incorporated and organized, and is validly existing (i) in good standing and
(ii) in compliance with all registration and approval requirements.  Each Group
Member has the corporate power and authority to own and operate its Assets and
properties and to carry on its business as currently conducted and proposed to
be conducted.

 
 
(b)
Charter Documents.  The copies of the Company Charter Documents and the charter
documents of each Group Member attached to the Disclosure Schedule (in each
case, having attached thereto copies of all such resolutions as are by law
required to be attached thereto and all amendments made to date), are effective,
have not been superseded and are true, correct and complete.  All legal and
procedural requirements concerning the adoption of such charter documents have
been duly and properly complied with in all respects.  The Certificate of
Designation, when filed with the State of Nevada, will become effective at a
time no later than the Completion.

 
 
(c)
Minute Books. Each Group Member has made available to the Investor a copy of its
minute books.  Such copies are true, correct and complete and contain all
amendments and all minutes of meetings and actions taken by the stockholders and
directors of each Group Member since the time of incorporation through the date
hereof and reflect all transactions referred to in such minutes accurately.

 
 
(d)
Capitalization and Other Particulars.  The particulars of each Group Member’s
share capital set forth in Schedule 1 are a true, complete and correct
description of the share capital of each Group Member on the date hereof and on
the Completion Date.  No Group Member is in violation of any term of or in
default under its certificate of incorporation, by-laws, the certificate of
designations, preferences or rights of any other outstanding series of preferred
stock or their organizational charter or other constitutional documents,
respectively.


 
10

--------------------------------------------------------------------------------

 
 
 
(e)
Options, Warrants and Reserved Shares.  Except for (i) the Preferred Shares and
Conversion Shares, (ii) any rights to be granted pursuant to the Transaction
Documents and (iii) as set forth in Schedule 1, there are no outstanding
options, warrants, rights (including conversion or preemptive rights) or
agreements for the subscription or purchase from any Group Member of any Equity
Securities of any Group Member.  No shares in the capital stock of any Group
Member, or shares issuable upon exercise of any outstanding options, warrants or
rights, or other shares issuable by any Group Member, are subject to any
Encumbrances, preemptive rights, rights of first refusal or other rights to
subscribe or purchase such shares (whether in favor of any Group Member or any
other Person), pursuant to any agreement or commitment of any Group Member.  The
issuance and sale of the Purchased Shares and Conversion Shares will not result
in a right of any holder of any securities of the Company to exercise any
preemptive rights, rights of first refusals or other rights, or to adjust the
exercise, conversion, exchange or reset price under any of such securities. The
issuance and sale of the Purchased Shares or Conversion Shares will not obligate
the Company to issue shares of Common Stock or equivalents thereof or other
securities to any Person (other than the Investor).  All shares in the capital
stock of each Group Member are fully paid and non-assessable and have been
issued in material compliance with all applicable federal and state securities
laws, and none of such outstanding shares was issued in violation of any
preemptive rights or similar rights to subscribe for or purchase
securities.  There are no stockholders’ agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the best knowledge of the Company, between or among
any of the Company’s stockholders.

 
 
(f)
Other Rights with Respect to Shares.  Except as provided in the Transaction
Documents, no voting or similar agreements exist in relation to the Equity
Securities of any Group Member that are presently outstanding or that may
hereafter be issued.

 
 
(g)
Subsidiaries.  Save for BVI SPV, the Company does not own any Equity Securities
in any other Person.  Save for HK SPV , BVI SPV does not own any Equity
Securities in any other Person.  Save for the PRC Opco, HK SPV does not own any
Equity Securities in any other Person. Save for Fumin Co, PRC Opco does not own
any Equity Securities in any other Person.  Fumin Co does not own any Equity
Securities in any Person.

 
 
(h)
Onshore Companies.  For each Onshore Company, each holder of record of its
registered capital have contributed in full its subscribed share of the entity’s
registered capital pursuant to the articles of association and, as applicable,
relevant joint venture contracts, and all such contributions have been verified
and certified by a Chinese registered public accountant according to applicable
law, approved by all relevant Governmental Authorities and fully paid, and
verification certificates have been issued to each such holder of record or
previous investor accordingly.  All previous transfers or assignments of
registered capital have been approved by the relevant Governmental Authorities
and all necessary corporate action.

 
 
(i)
Corporate Records.  The registers of stockholders, resolutions and all other
documents of each Group Member required to be kept or filed with any relevant
Governmental Authority have been kept, filed or submitted for filing, and all
resolutions required by applicable laws or the charter documents of such Group
Member then effective have been passed.


 
11

--------------------------------------------------------------------------------

 
 
 
(j)
Competitive Activities.  Neither Full Alliance nor Mr. Wu holds any Equity
Securities in any entity that carries on any business that directly or
indirectly competes with the business of any Group Member as presently conducted
or as contemplated to be conducted.

 
 
(k)
No Immunity. No property of any Group Member enjoys any right of immunity from
set off, suit or execution with respect to the Company’s obligations under any
Transaction Document.

 

 
(l)
Takeover Protections. The Company and the Board have taken all necessary
actions, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the certificate of
incorporation or any certificates of designations or the laws of the
jurisdiction of its formation or incorporation which is or could become
applicable to the Investor as a result of the transactions contemplated by this
Agreement or any other Transaction Document, including, the Company’s issuance
of the Purchased Shares and the Conversion Shares and the Investor’s ownership
of the Purchased Shares and the Conversion Shares.  The Company has not adopted
a stockholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of Common Stock or a change in control of the Company.

 
 
(m)
Reverse Merger.  The Reverse Merger was conducted and completed in full
compliance with all applicable laws.

 
 
(n)
PFIC.  The Company is not, and does not intend to become a “passive foreign
investment company” within the meaning of Section 1297 of the Code.

 
2.
AUTHORIZATION AND VALIDITY OF TRANSACTIONS

 
 
(a)
Authorization.  The Company has the power and authority to execute, deliver and
perform the Transaction Documents which it has signed as a party.  All actions
on the part of the Company necessary for the authorization, allotment, issuance
and delivery of the Purchased Shares and Conversion Shares have been taken or
will be taken prior to the Completion.

 
 
(b)
Valid Issuance of Stock.  The Purchased Shares are duly authorized and validly
issued, fully paid and non-assessable, and free of restrictions on transfer
other than restrictions on transfer under the Certificate of Designation and any
applicable securities or corporate laws. The Conversion Shares when issued and
paid for as provided upon conversion of the Purchased Shares will be duly
authorized and validly issued, fully paid and non-assessable and are and will be
free of restrictions on transfer.  As of Completion, a number of shares of
Common Stock shall have been duly authorized and reserved for issuance which
equals 150% of the number of shares of Common Stock issuable upon conversion of
the Purchased Shares (assuming for purposes hereof, that the Purchased Shares
are convertible at the price set forth in the Certificate of Designation and
without taking into account any limitations on the conversion of the Preferred
Shares set forth in the Certificate of Designation).


 
12

--------------------------------------------------------------------------------

 
 
 
(c)
Enforceability.  The Transaction Documents to which the Company is a party, when
executed, will be valid and binding obligations of each such entity or
individual, enforceable against each such entity or individual in accordance
with their respective terms, except where such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally.  The Certificate of Designation in
substantially the form attached hereto as Exhibit A when filed with the
Secretary of State of the State of Nevada on the date of Completion will be full
force and effect, enforceable against the Company in accordance with its terms
and has not been amended.

 
 
(d)
Consents and Approvals.  Except with respect to the approval of the listing of
the shares of Common Stock issuable upon conversion of the Preferred Shares on
Nasdaq, all consents, approvals, orders or authorizations of, or registrations,
qualifications, designations, declarations or filings with, any Governmental
Authority or any other competent corporate authority required in connection with
the execution, delivery and performance by the Company of the Transaction
Documents or the consummation of the transactions contemplated hereby or thereby
have been obtained.

 
 
(e)
No Breach.  The execution and delivery by the Company of each of the Transaction
Documents to which it is a party and the implementation and performance by the
foregoing entities of all the transactions contemplated under such Transaction
Documents do not and will not:

 
 
(i)
breach or constitute a default under any charter document of such entity or of
the memorandum of association, articles of association, by-laws or other
constitutional document of such entity;

 
 
(ii)
result in a breach of, or constitute a default under, or give rise to any right
to any Person under, any Material Contract to which such entity is a party
(including any other certificate of designation, preferences or rights of any
other outstanding series of preferred stock or warrants or other securities of
the Company) or by which such entity or its property or Assets is bound or
result in the acceleration of any obligation of such entity or individual
(whether to make payment or otherwise) to any Person; or

 
 
(iii)
result in a violation or breach of or default under any law.

 
3.
LEGAL COMPLIANCE

 
 
(a)
No Violation of Law.  No Group Member is in violation of any applicable law or
regulation, which violation has, or could reasonably be expected to have, a
material adverse effect on the Group.


 
13

--------------------------------------------------------------------------------

 
 
 
(b)
Permits and Registrations.  Each Group Member has all Permits and has completed
all government registrations necessary for the conduct of its business as
currently conducted and to own or use its Assets, Real Property and Leased Real
Properties as currently used.  No Group Member is in breach of or default under
any such Permit in any material respect, and there is no reason to believe such
Permit shall be suspended, cancelled or revoked.  Without limiting the
generality of the foregoing, (i) the construction and operation of the operating
facilities of each Onshore Company and operation of its business is and has been
in compliance in all material respects with its relevant feasibility study and
business license, as applicable; (ii) all necessary approvals from Governmental
Authorities have been received to ensure that each Onshore Company will continue
to enjoy, to the extent permitted by applicable law, all of the tax clearances,
concessions and other benefits available to such Onshore Company prior to
Completion, or otherwise available under applicable law to foreign investment
enterprises similarly situated; (iii) the Company is not in violation of any of
the rules, regulations or requirements of the Nasdaq and has no knowledge of any
facts or circumstances that would reasonably lead to delisting or suspension of
the Common Stock by the Nasdaq in the foreseeable future and during the two (2)
years prior to the date hereof, (a) the Common Stock has been designated for
quotation on the Nasdaq, (b) trading in the Common Stock has not been suspended
by the SEC or the Nasdaq and (c) the Company has received no communication,
written or oral, from the SEC or the Nasdaq regarding the suspension or
delisting of the Common Stock from the Nasdaq.

 
 
(c)
Business Practices.

 
 
(i)
In connection with their activities of the Group, each Group Member, Full
Alliance, Mr. Wu and, to the best knowledge of the Company, each director,
officer, employee or agent of any Group Member (collectively, the “Relevant
Persons”) have used only legal business practices in commercial operations and
in dealing with Governmental Authority.

 
 
(ii)
In connection with their activities of the Group, none of the Group Members,
Full Alliance, Mr. Wu and, to the best knowledge of the Company, the Relevant
Persons has (i) made or offered any payments or transfers of value which have
the illegal purpose or effect of public or commercial bribery, or acceptance of
or acquiescence in kickbacks or other unlawful means of obtaining business, (ii)
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expenses relating to political activity; (iii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iv) violated or is in violation of any provision
of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (v) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee ((i) through
(iv) collectively being, “Prohibited Activities”).


 
14

--------------------------------------------------------------------------------

 
 
 
(d)
The Company is in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002, and any and all applicable rules and regulations
promulgated by the SEC thereunder that are effective.

 
 
(e)
No Manipulation of Stock.  Neither the Company nor any of its Affiliates has
taken, directly or indirectly, any action designed to or which has constituted
or which would reasonably be expected to cause or result, under the 1934 Act or
otherwise, in the stabilization or manipulation of the price of any security of
the Company to facilitate the sale of the Preferred Shares.

 
 
(f)
Books and Records and Internal Controls.

 
 
(i)
Each Group Member has made and kept books, records, and accounts which, in
reasonable detail, accurately and fairly reflect its material transactions and
material dispositions of assets.

 
 
(ii)
Each Group Member has devised and maintained a system of internal accounting
controls sufficient to provide reasonable assurance that: (A) transactions are
executed and access to assets is permitted only in accordance with management’s
general or specific authorization; (B) transactions are recorded as necessary to
permit preparation of periodic financial statements and to maintain
accountability for assets; and (C) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 
 
(g)
Absence of Government Official Economic Interest. No government official in
China or any other country and no close relative or family member of such an
official has held an ownership or other economic interest, direct or indirect,
in any Group Member, other than Equity Securities of the Company acquired by
such person from the open market.

 
 
(h)
Use of Agents and Representatives. To the best knowledge of the Company, no
Group Member has engaged any agent or representative to conduct Prohibited
Activities on behalf of the Company or any Group Member.

 
 
(i)
Prohibited Persons.  No Group Member or Relevant Persons is an entity or
individual with whom U.S. companies and nationals are precluded from doing
business under sanctions programs administered by the U.S. Treasury Department
(a “Prohibited Person”), including (a) the U.S. Treasury Department’s List of
Specially Designated Nationals and Blocked Persons and (b) the U.S. Treasury
Department’s sanctions regulations targeted against Cuba, Iran, Sudan, Syria,
Myanmar/Burma, Zimbabwe, North Korea or Belarus. No Group Member has (i)
provided goods, services, funds, or assets to or for the benefit of a Prohibited
Person, (ii) received good, services, funds, or assets from or on behalf of a
Prohibited Person or (iii) otherwise engaged in any business transaction with a
Prohibited Person.


 
15

--------------------------------------------------------------------------------

 
 
 
(j)
Foreign Exchange.  None of Mr. Wu, Full Alliance and the Group Members is or has
at any time been in material violation of any applicable law, regulation or any
other requirements of law of any Governmental Authority with respect to any
matter relating to foreign exchange.

 
 
(k)
Change of Law.  The Company is not aware of any Governmental Authority or other
Person having proposed, enacted or changed, or intending to propose, enact or
change, any law which could reasonably be expected to materially and adversely
affect the business of any Group Member or any portion thereof as currently
conducted.

 
 
(l)
SEC Documents.  Since April 17, 2008, the Company has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the 1934 Act (all of the
foregoing filed prior to the date hereof or prior to the Completion, and all
exhibits included therein and financial statements, notes and schedules thereto
and documents incorporated by reference therein being hereinafter referred to as
the “SEC Documents”).  The Company has delivered to the Investor or its
representatives true, correct and complete copies of each of the SEC Documents
not available on the EDGAR system.  As of their respective filing dates, the SEC
Documents complied in all material respects with the requirements of the 1934
Act applicable to the SEC Documents.  None of the SEC Documents, at the time
they were filed with the SEC, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

 
4.
ENVIRONMENTAL ISSUES

 
 
(a)
Compliance with Environmental Laws.  Each Group Member is currently in
compliance with all Environmental Laws in all material respects and has at all
times complied with all Environmental Laws in all material respects.

 
 
(b)
Environmental Hazards.  To the best knowledge of the Company, there is no
condition or circumstance in respect of any Group Member which poses a material
risk of harm (other than in relation to product safety or liability) to human
health or safety generally, or the health of animals, plants or the environment
generally.

 
5.
ASSETS

 
 
(a)
Status of Assets.  Each Group Member owns or has the right to use all Assets
currently used by it including leasing such Assets in the conduct of its
business as currently conducted.  The Assets (other than the leased Assets)
owned by the Group are free and clear of all Encumbrances and all leased Assets
are free and clear of all Encumbrances except for workman's liens and similar
liens arising in the ordinary course of business.  The Assets of the Group are
in all material respects and in the aggregate in a condition adequate for the
intended use and sufficient to carry on the business of the Group in the
ordinary cause as currently conducted, subject to continued repair and
replacement in accordance with past practice.


 
16

--------------------------------------------------------------------------------

 
 
 
(b)
Insurance.

 
 
(i)
All Assets of the Group that are of an insurable nature have been insured in
amounts to the full replacement value thereof against such risks as are, in
accordance with commercial best practices among similarly-sized PRC companies,
normally insured against in the PRC in the industry in which the Group operates
or possesses such assets.  Each of such insurances has been obtained from a
well-established and reputable insurer.  Each Group Member has at all times been
adequately covered against risks normally covered by insurance taken out by
similarly-sized companies carrying on the same type of business or having
similar assets as the Group in China.

 
 
(ii)
No Group Member has suffered any uninsured losses in excess of US$100,000 or
waived any rights or claims of material or substantial value with respect to any
policy of insurance or allowed any insurances to lapse.

 
 
(iii)
No material claim under any policy of insurance taken out in connection with the
business or assets of any Group Member is outstanding.

 
 
(c)
Real Property.

 
 
(i)
None of the Group Member, or any of their respective Subsidiaries is a U.S. real
property holding corporation within the meaning of Section 897 of the Code, and
the Company will so certify upon the request of the Investor.

 
 
(ii)
The real property of the Group (the “Real Property”) comprises all the land,
buildings and premises (as well as the fixed attached thereto) currently owned,
occupied or used by the Group or in respect of which the Group has any estate,
interest, right or title.  The description of the Real Property as set forth in
the Disclosure Schedule is true and complete in all material respects.

 
 
(iii)
The Group has proper legal title to the land use rights and building ownership
rights in respect of the Real Property (including possession of the land use
rights certificates and building ownerships certificates) and is, subject to
compliance with all applicable laws of the PRC, entitled to transfer, sell,
mortgage or otherwise dispose of the Real Property and there are no occupancy
rights or Encumbrances in favor of third parties affecting it except as, in each
case, would not have a material adverse effect on the Group.


 
17

--------------------------------------------------------------------------------

 
 
 
(iv)
The original land grant fee for the land use rights of any Real Property was
paid in full, and no further amounts are currently owing in respect thereof.  No
other fees or other payments are owing under the relevant granted land use
rights contracts in respect of the Real Property. The relevant granted land use
right contracts and the relevant land registration card contain no restrictions
on any Group Member to use the Real Property for which they are currently being
used by the Group except as, in each case, would not have a material adverse
effect on the Group.

 
 
(v)
For any land use rights allocated (but not granted) to any Group Member, such
Group Member has complied with all restrictions set forth in the land use rights
certificate for such allocated land use rights, except as would not have a
material adverse effect on the Group.

 
 
(vi)
There are no claims pending or to the best knowledge of the Company, threatened
that would result in the creation of any Encumbrance against any Real Property.

 
 
(vii)
To the best knowledge of the Company, there are no zoning or other applicable
laws currently in effect that would prevent or limit any Group Member from
conducting its operations on the Real Property as they are currently conducted,
except as would not have a material adverse effect on the Group.

 
 
(d)
Leases.

 
 
(i)
The Investor has been provided with true and complete copies of all material
real property leases (the “Leases”) in respect of real property used by the
Group that is not owned by the Group (the “Leased Properties”).  Each of the
Group Members is in compliance with the terms and conditions of each Lease to
which it is a party, except as would not have a material adverse effect on the
Group.

 
 
(ii)
Each of the Group Members has the right to use the Leased Properties leased to
it under the provisions of the relevant Leases.  Each such Lease has been
executed and is valid and binding on the parties thereto, all rent and other
sums and charges payable by such Group Member as tenant thereunder are current,
no notice of default or termination under such Lease is outstanding, and no
termination event or condition or uncured default on the part of such Group
Member exists under such Lease, except, in each case, as would not have a
material adverse effect on the Group. To the best knowledge of the Company,
there is no underlying mortgage, deed of trust, lease, grant of term or other
estate in or interest affecting any Leased Properties material to the operations
of the Group, that is superior to the interest of such Group Member as tenant
under the applicable Lease.


 
18

--------------------------------------------------------------------------------

 
 
 
(iii)
The Leases contain no material restriction on business currently operated on
such property or any right for the lessor or landlord to terminate the lease
prior to expiration of its term (unless the lessee defaults on rental payment,
breaches the lease terms).

 
 
(iv)
To the best knowledge of the Company, the landlords named in the Leases possess
the legal right to lease the Leased Properties at the time of the grant of the
relevant Lease.

 
 
(v)
None of the Group Members has any ownership, financial or other interest in the
landlord under any Lease.

 
 
(e)
Products.

 
 
(i)
No Group Member has designed, manufactured, sold, leased, distributed or
supplied products or services which do not comply with any warranties or
representations expressly or impliedly made by any Group Member in any material
respect , or with any relevant law in any material respect.

 
 
(ii)
There have not been any product recalls, reworks or post-sale warnings issued by
any Group Member or by agents acting on its behalf relating to any product
designed, manufactured, distributed, sold, leased or supplied by it nor any
internal investigation or consideration by any Group Member or decision
concerning whether or not to do so.

 
 
(iii)
There is no action, suit, claim, inquiry, proceeding or investigation in any
case by or before any court or governmental body pending or, to the best
knowledge of the Company, threatened, against or involving the business of any
Group Member relating to any product alleged to have been sold or leased by any
Group Member and alleged to have been defective which could reasonably expected
to have a material adverse effect on the Group.

 
6.
CONTRACTS AND TRANSACTIONS

 
 
(a)
Validity of Contracts.

 
 
(i)
No Group Member is in breach of any Material Contract to which such Group Member
is a party, nor has any Group Member received notice of any intention to
terminate any such Material Contract.

 
 
(ii)
No party with whom any Group Member has entered into any Material Contract is in
default thereunder being a default which, individually or when aggregated with
all other such defaults, would have a material adverse effect on the Group.


 
19

--------------------------------------------------------------------------------

 
 
 
(iii)
From April 17, 2008 through the date hereof and except any termination or
non-renewal which did not and does not have a material adverse effect on the
Group, no Person (being a customer or distributor of the Business or otherwise)
that receives products or services from the Group with respect to the Business
pursuant to any Material Contract has provided written notice to any Group
Member terminating such contract or providing notice of non-renewal pursuant to
any automatic renewal provision thereunder.  In addition, no Person (being a
customer or distributor of the Business or otherwise) that currently receives
products or services from the Group pursuant to a Material Contract has given
written notice to any Group Member or, to the best knowledge of the Company, has
given notice (whether or not in writing) to any Group Member, alleging that any
Group Member is in material breach of such contract, or terminating such
contract or providing notice of non-renewal pursuant to any automatic renewal
provision thereunder, or advising any Group Member that such Person intends to
materially reduce its purchases of products or services pursuant to such
contract, or to otherwise alter its business relationship with the Group to the
material detriment of the Group.

 
 
(iv)
No Person that currently supplies parts or materials to the Group pursuant to a
Material Contract has given written notice to any Group Member or, to the best
knowledge of any Group Member, has given notice (whether or not in writing) to
any Group Member, alleging that any Group Member is in material breach of such
contract, or terminating such contract or providing notice of non-renewal
pursuant to any automatic renewal provision thereunder, or advising any Group
Member that such Person intends to materially reduce its sales of parts or
materials pursuant to such contract, or to otherwise alter its business
relationship with the Group to the detriment of the Group.

 
 
(b)
Material Contracts.  Other than the Transaction Documents and those Contracts
copies of which are attached to the Disclosure Schedule, no Group Member is a
party to, or bound by any Material Contract (as defined below).  The following
Contracts shall be deemed to be “Material Contracts”:

 
 
(i)
any Contract entered into otherwise than in the ordinary course of business;

 
 
(ii)
any agreement or arrangement otherwise than by way of negotiation at arm’s
length having a total contract value greater than US$500,000 (or its equivalent
in other currencies);

 
 
(iii)
any sale or purchase option or similar Contract or arrangement affecting any
material Assets owned or used by any Group Member or by which any Group Member
is bound, except for a finance lease entered into in the ordinary course of
business;


 
20

--------------------------------------------------------------------------------

 
 
 
(iv)
any Contract which cannot readily be fulfilled or performed by any Group Member
on time or without undue or unusual expenditure of money or effort;

 
 
(v)
any Contract which the Group does not have the technical and other capabilities
or the human and material resources to enable it to fulfill, perform and
discharge all its outstanding obligations in the ordinary course of business
without realizing a loss on closing of performance;

 
 
(vi)
any Contract materially restricting the freedom of any Group Member to compete
in any geographic area or to buy or sell goods or services from certain persons;

 
 
(vii)
any Contract pursuant to which any Group Member provides any guarantee in excess
of US$100,000;

 
 
(viii)
any Contract whereby any Group Member is, or has agreed to become, a member of
any joint venture, consortium or partnership or other unincorporated
association;

 
 
(ix)
any Contract whereby any Group Member is, or has agreed to become, a party to
any distributorship or agency agreement;

 
 
(x)
any Contract with a customer, distributor, advertiser or advertising agency or
any other Person that constitutes one percent or more of the annual sales of any
Group Member on an annual basis;

 
 
(xi)
any Contract that is void, illegal, unenforceable or which contravene any
applicable laws and regulations;

 
 
(xii)
any Contract with a supplier or service provider which constitutes one percent
or more of the total supply of goods or services received by any Group Member on
an annual basis;

 
 
(xiii)
any Contract that prohibits or restricts the sale, disposal or transfer of any
Equity Securities (or any interests therein) owned by the Company;

 
 
(xiv)
any stockholder agreements, joint venture agreements or partnership agreements;
and

 
 
(xv)
any employment contracts or arrangements in excess of US$100,000 (or its
equivalent in other currencies).


 
21

--------------------------------------------------------------------------------

 
 
 
(c)
Adverse Transactions.  To the best knowledge of the Company, no act or
transaction (including the issuance and sale of the Preferred Shares) has been
effected by any Group Member in consequence of which any Group Member is liable
to (i) (1) refund the whole or any material part of any investment grant from
any government or quasi-governmental body or other material grant received by
virtue of any statute; (2) repay in whole or in part any government or local
authority loan; or (3) lose the benefit of any material financial concession or
material tax relief or tax holiday accorded to any Group Member by any
authority; or (ii) as a result of which any grant for which application has been
made by any Group Member will or may not be paid or will or may be reduced
pursuant to the present practice of the appropriate authority.

 
 
(d)
Finance Documents.  Other than as disclosed in the Company Financial Statements,
there are no material loans, guarantees, Encumbrances or liabilities given, made
or incurred by or on behalf of any Group Member (and, in particular but without
limiting the foregoing, no loans have been made by or on behalf of any Group
Member to any directors or stockholders of any Group Member) and no Person has
given any guarantee of or security for any overdraft, loan or loan facility
granted to any Group Member.

 
 
(e)
Related Party Transactions. There are no Contracts, understandings, transactions
or proposed transactions between any Group Member on the one hand and any
Related Party on the other hand.  No Related Party is indebted to any Group
Member, nor is such Group Member indebted (or committed to make loans or extend
or guarantee credit) to any Related Party.  No Related Party has any direct or
indirect ownership in any business entity with which any Group Member is
affiliated or with which such Group Member has a business relationship, or any
business entity that competes with such Group Member.

 
 
(f)
Authority to Enter into Contracts.  No Group Member has given any powers of
attorney or other authority express or implied which is still outstanding or
effective to any Person to enter into any Contract or commitment to do anything
on its behalf other than the authority given to (i) board members, officers or
employees to enter into agreements in the normal course of their duties and (ii)
authorized representatives and agents to undertake certain governmental filings.

 
 
(g)
Brokers and Finders. The Company has not retained any investment banker, broker,
or finder and there are no fees or charges due or payable to third parties in
connection with the transactions contemplated by this Agreement.

 
7.
FINANCIAL MATTERS

 
 
(a)
Financial Statements.  The Company Financial Statements have been prepared in
accordance with US GAAP applied on a consistent basis, and fairly present the
assets and liabilities, financial position and profit or loss of the Company and
its consolidated subsidiaries, including all non-performing loans and bad and/or
doubtful debt and reserves therefor as at the respective dates thereof and for
the periods covered thereby and are not affected by any unusual or non-recurring
items not covered therein.

 
 
(b)
No Material Change in Accounting Policy.  No change in the policies of
accounting has been made in preparing the consolidated accounts of the Company
for each of the previous financial periods of the Company covered by the Company
Financial Statements, except as stated in the accounts for such period.


 
22

--------------------------------------------------------------------------------

 
 
 
(c)
Changes in Net Assets.  Since the Latest Accounts Date and at all times up to
the Completion Date, no material change has occurred to the assets and
liabilities (whether actual or contingent) shown in the Company Financial
Statements and there has been no material reduction in the value of the Assets
of any Group Member.

 
 
(d)
Indebtedness.  No Group Member is in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by such entity under), nor has any Group
Member received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived).

 
 
(e)
No Acceleration of Borrowings.  No borrowing of any Group Member has become or
is now due and payable, or, to the best knowledge of the Company, capable of
being declared due and payable, before its normal or originally stated maturity
and no demand or other notice requiring the payment or repayment of money before
its normal or originally stated maturity has been received by such Group Member.

 
 
(f)
Provision and Reserve.  Full provision or reserve has been made by the Company
in the Company Financial Statements in accordance with US GAAP (i) for all
Taxes, including deferred or provisional taxation in respect of the accounting
period covered by the Company Financial Statements, for which any Group Member
was then or might at any time thereafter become or has become liable including
Taxes; and (ii) for all material doubtful account receivables.

 
 
(g)
Books and Financial Records.  All the accounts, books, registers, ledgers and
financial and other material records of whatsoever kind of each Group Member
have been properly and accurately kept and completed in all material respects.

 
 
(h)
Special Financial Arrangements. The Group has not entered into any financing
arrangement of a type which would not be required to be shown or reflected in
the Company Financial Statements.

 
 
(i)
Distribution.  All amounts paid or otherwise distributed by any Group Member to
its direct or indirect equity holders (other than to another Group Member) for
dividend, distribution, share redemption or repurchase or similar transactions
have been paid or otherwise distributed in compliance with all legal and
accounting requirements in all material respects.

 
 
(j)
Accountants.  The Company’s accounting firm is KPMG Hong Kong.  To the best
knowledge of the Company, such accounting firm: (i) is a registered public
accounting firm as required by the 1934 Act and (ii) issued its opinion with
respect to the financial statements included in the Company’s annual report for
the year ending December 31, 2010.


 
23

--------------------------------------------------------------------------------

 
 
 
(k)
No Disagreements with Accountants or Lawyers.  There are no disagreements of any
kind presently existing, or reasonably anticipated by the Company to arise,
between the Company and the accountants or lawyers formerly or presently
employed by the Company and the Company is current with respect to any fees owed
to its accountants and lawyers which could affect the Company’s ability to
perform any of its obligations under any of the Transaction Documents.

 
 
(l)
Solvency.  Based on the consolidated financial condition of the Company as of
the Completion Date, after giving effect to the receipt by the Company of the
Proceeds, the current cash flow of the Company and the cash it would receive if
it were to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its Liabilities when such amounts are required to be paid.  The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Completion
Date.

 
8.
TAX, RECORDS AND RETURNS

 
 
(a)
Compliance with Laws.  No Group Member is or has been in violation of any
applicable law or regulation regarding Tax which may result in any material
liability or any criminal or administrative sanction or otherwise have a
material adverse effect on the Group, other than such violation that has been
rectified or resolved and does not have any pending, or possible future,
material liability or criminal or administrative sanction or otherwise have a
material adverse effect on the Group.

 
 
(b)
Tax Returns and Payments.  Each Group Member has duly and timely filed all Tax
Returns as required by law, and such Tax Returns are true and correct in all
material respects.  Each Group Member has paid all Taxes when due and none of
them is or will become liable to pay any fine, penalty, surcharge or interest in
relation to Tax.

 
 
(c)
Deductions and Withholdings.  Each Group Member has made all deductions and
withholdings in respect, or on account, of any Tax from any payments made by it
which it is obliged or entitled to make and has duly and timely accounted in
full to the appropriate Governmental Authority for all amounts so deducted or
withheld.

 
 
(d)
Preferred Tax Treatments.  All material exemptions, reductions and rebates of
Taxes granted to any Group Member by a Governmental Authority are in full force
and effect and have not been terminated.  The transactions contemplated under
the Transaction Documents will not, and, to the best knowledge of the Company,
there is no other circumstance or event that will, result in any such exemption,
reduction or rebate being cancelled or terminated, whether retroactively or for
the future.


 
24

--------------------------------------------------------------------------------

 
 
 
(e)
Tax Audits and Assessments.  No unresolved deficiencies with respect to any Tax
Returns filed by any Group Member (or any other Taxes for which any Group Member
may be liable) have been proposed or assessed against or with respect to any
Group Member (and there is no outstanding audit, assessment, dispute or claim
concerning any material Tax liability of any Group Member pending or raised), in
each case by any Governmental Authority in writing to any Group Member, except
with respect to matters for which adequate reserves have been established in
accordance with US GAAP.

 
 
(f)
Not Party to a Spin-off.  The Company has not been a "distributing corporation"
or a "controlled corporation" in any distribution occurring during the last two
years intended to qualify under Section 355 of the Code.

 
 
(g)
No Withholding on Purchase or Sale of Shares by Investor.  No withholding of any
Tax imposed by the PRC or any political subdivision or authority thereof is
required (and no PRC Tax will otherwise be payable) with respect to (i) the
initial purchase of the Preferred Shares by the Investor, (ii) the redemption or
conversion thereof, (iii) any payment to the Investor thereon or under any
Transaction Document or (iv) the sale of any Preferred Share, or any Common
Stock received upon conversion thereof, by the Investor, in each case so long as
the Investor does not hold the Preferred Shares or Common Stock, as applicable,
through a permanent establishment in the PRC.

 
9.
OPERATIONS

 
 
(a)
Changes Since Latest Accounts Date.

 
 
(i)
General Changes.  Since the Latest Accounts Date:

 
 
(1)
the business of the Group has been carried on in the ordinary course;

 
 
(2)
there has been no material adverse change in the financial position of the
Group; and

 
 
(3)
there has been no agreement or commitment by any Group Member to do any of the
things described in Section 9(a)(ii).

 
 
(ii)
Specific Changes. Except where necessary to perform its obligations under the
Transaction Documents, since the Latest Accounts Date:

 
 
(1)
no Group Member has incurred any material Liabilities or material expenditure
other than in the ordinary course of business or as reflected in the Company
Financial Statements as of the Management Accounts Date;


 
25

--------------------------------------------------------------------------------

 
 
 
(2)
no amount secured by the mortgages, charges or Encumbrances disclosed in the
Company Financial Statements as of the Latest Accounts Date has been increased
beyond the amount shown and no mortgage, charge or Encumbrance has been created
since the Latest Accounts Date other than in the ordinary course of business or
as reflected in the Company Financial Statements as of the Management Accounts
Date;

 
 
(3)
no business of any Group Member has been materially and adversely affected by
the loss of any material contract;

 
 
(4)
no Group Member has appointed an auditor or changed its existing auditor;

 
 
(5)
no dividends, bonuses or distributions have been declared, paid or made, except
with respect to intercompany transactions as Disclosed in the Disclosure
Schedule or bonuses paid to employees or consultants in the ordinary course of
business;

 
 
(6)
no Group Member has ceased to conduct or carry on its business, approved the
development of any new line of business or materially changed any part of its
business activities;

 
 
(7)
no Group Member has hired or terminated any Senior Manager;

 
 
(8)
no Group Member has entered into any joint venture or partnership with any
Person;

 
 
(9)
no Group Member has settled, compromised or conceded any litigation, legal
proceedings, arbitration, mediation or other dispute resolution procedures
involving an amount, individually or in the aggregate, exceeding US$1 million;

 
 
(10)
no Group Member has changed its financial year end or materially changed it
accounting policies;

 
 
(11)
save for resolutions copies of which have been delivered to the Investor prior
to the date hereof or which are required to be passed by any Group Member prior
to Completion in order to satisfy the conditions set out in the Transaction
Documents, no board or stockholders’ resolutions of any Group Member have been
passed; and

 
 
(12)
there has been no change to or waiver of any right under any Material Contract
with a value in excess of US$1 million.


 
26

--------------------------------------------------------------------------------

 
 
10.
EMPLOYEES

 
 
(a)
Status of Employees.

 
 
(i)
No Group Member has at any time since April 17, 2008, or is being threatened by,
any strike, collective work stoppage or other material labor issue.

 
 
(ii)
Each Group Member since April 17, 2008 has complied in all material respects,
with all applicable laws regarding employees, employee benefits, employee safety
and labor matters for all employees of the Group.

 
 
(b)
Employment Agreements and Compensation Arrangements.  Except as required by law,
no Group Member is a party to or is bound by any currently effective employment
contract (other than contracts that can be terminated on an at-will basis),
deferred compensation agreement, pension, provident, superannuation, life
assurance, disability or other similar schemes or arrangements, bonus plan,
incentive plan, profit sharing plan, retirement agreement or other employee
compensation agreement.  To the extent that any such arrangements as described
in the foregoing are required to be entered into by law, the Company shall
provide copies of such arrangements to the Investor.  Each stock option granted
by the Company was granted (i) in accordance with the terms of the applicable
Company stock option plan and (ii) with an exercise price at least equal to the
fair market value of the Common Stock on the date such stock option would be
considered granted under US GAAP and applicable law. No stock option granted
under the Company’s stock option plan has been backdated.  The Company has not
knowingly granted, and there is no and has been no Company policy or practice to
knowingly grant, stock options prior to, or otherwise knowingly coordinate the
grant of stock options with, the release or other public announcement of
material information regarding the Company or its Subsidiaries or their
financial results or prospects.

 
 
(c)
Status of Employees.  No Group Member has knowledge that any Senior Manager,
officer or key employee, or any group of key employees, intends to terminate
his, her or their employment with any Group Member.  No Group Member has a
present intention to terminate the employment of any Senior Manager, officer or
key employee, or any group of key employees. Subject to general principles
related to wrongful termination of employees, the employment of each officer and
employee of the Group is terminable at will by its respective employer.

 
 
(d)
Withholding Tax.  All amounts required to have been withheld by the Group with
respect to employee salaries (including employees who have been treated as
consultants) have been withheld in all material respects.

 
 
(e)
Trade Union.  No Group Member has any agreement or other arrangement (binding or
otherwise) with any trade union or other body representing its employees or any
of them nor does it recognize any trade union or other body representing its
employees or any of them for negotiating purposes.


 
27

--------------------------------------------------------------------------------

 
 
11.
CLAIMS AND PROCEEDINGS

 
 
(a)
No Litigation.  No Group Member is engaged in or has been notified that it is
the subject of any litigation, arbitration or administrative or criminal
proceedings (collectively, “Litigation”), whether as plaintiff, defendant or
otherwise, which may give rise to a claim against such Group Member.  None of
the directors and legal representatives of the Group and, to the best knowledge
of the Company, none of the stockholders or equity interest holders of the
Company, is engaged in or has been notified that it is the subject of any
Litigation, whether as plaintiff, defendant or otherwise, which has had or may
have an adverse effect on any Group Member. There is no judgment, decree, or
order of any court in effect against any Group Member, and no Group Member is in
default with respect to any order of any Governmental Authority to which it is a
party or by which it is bound.

 
 
(b)
No Threatened Proceedings.  To the best knowledge of the Company, no Litigation
is threatened against any Group Member.  To the best knowledge of the Company,
there are no facts or circumstances likely to give rise to any Litigation
against any Group Member or any such Litigation against any stockholder or any
director, officer or agent of any Group Member.

 
 
(c)
No Undertaking; No Injunction.  No Group Member, and, to the best knowledge of
the Company, no stockholder, director, officer or agent of any Group Member is
party to any undertaking or assurance given to any Governmental Authority or the
subject of any injunction relating to such Group Member’s business that is still
in force.

 
 
(d)
No Insolvency.  No order has been made and no resolution has been passed for the
winding up or liquidation or dissolution of any Group Member.  No distress,
execution or other process has been levied on the whole or a substantial part of
the assets of any Group Member.  No Group Member is insolvent or unable to pay
its debts as they fall due.

 
 
(e)
No Investigation or Inquiry.  No Group Member is the subject of any
investigation or inquiry by any Governmental Authority and, to the best
knowledge of the Company, there are no facts which are likely to give rise to
any such investigation or inquiry.

 
12.
INTELLECTUAL PROPERTY

 
 
(a)
Proper Acquisition.  Details of all Intellectual Property owned by each Group
Member are set out in Section 12(a) of the Disclosure Schedule.  None of such
Intellectual Property has been wrongfully or unlawfully acquired by any Group
Member.


 
28

--------------------------------------------------------------------------------

 
 
 
(b)
No Infringement.  The processes and methods employed, the services provided, the
businesses conducted, and the products manufactured, used or dealt in by any
Group Member do not, or at the time of being employed, provided, conducted,
manufactured, used or dealt in by any Group Member did not infringe the rights
of any other Person in any Intellectual Property.  There is not, nor has there
been since April 17, 2008, any unauthorized use or infringement by any Person of
any of the Intellectual Property owned or otherwise required for the business of
any Group Member, which unauthorized use or infringement could reasonably be
expected to have, or did have a material adverse effect on the Group.

 
 
(c)
Sufficiency.  The Intellectual Property owned by each Group Member is sufficient
for each Group Member to carry on its business in all material respects as
currently conducted.

 
13.
NO MISREPRESENTATION

 
No representation, warranty or statement by the Company in this Agreement, any
other Transaction Documents, or in any Exhibit, Schedule, Appendix, statement or
certificate furnished to the Investor pursuant to any Transaction Document
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements made herein, in the light of the
circumstances under which they were made, not misleading.
 
14.
SECURITIES ISSUANCE

 
 
(a)
Acknowledgment regarding the Investor’s Purchase of Securities.  The Company
acknowledges and agrees that the Investor is acting solely in the capacity of
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that the Investor, prior to the
Completion, (i) does not have the right to appoint or designate, and has not
appointed an officer of the Company or designated a director of the Board or any
of its Subsidiaries, (ii) is not an “affiliate” of the Company or any of its
Subsidiaries (as defined in Rule 144) or (iii) to the best knowledge of the
Company, is not a “beneficial owner” of more than 10% of the shares of Common
Stock (as defined for purposes of Rule 13d-3 of the 1934 Act).

 
 
(b)
No General Solicitation; Placement Agent’s Fees.  Neither the Company, nor any
of the other Group Members or their affiliates, nor any Person acting on its or
their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Preferred Shares.  The Company shall be responsible for the payment
of any placement agent’s fees, financial advisory fees, or brokers’ commissions
relating to or arising out of the transactions contemplated hereby, provided
that such fees or commissions arose out of actions taken by the Company.  The
Company shall pay, and hold the Investor harmless against, any liability, loss
or expense (including, without limitation, attorney’s fees and out-of-pocket
expenses) arising in connection with any such claim.


 
29

--------------------------------------------------------------------------------

 
 
 
(c)
No Integrated Offering.  None of the Company, or any Group Member, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Purchased Shares under the 1933 Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Purchased Shares to
require the approval of the stockholders of the Company for purposes of the 1933
Act or any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated.  None of the Company, or any Group Member, their affiliates and any
Person acting on their behalf will take any action or steps referred to in the
preceding sentence that would require registration of any of the Purchased
Shares under the 1933 Act or cause the offering of the Purchased Shares to be
integrated with other offerings for purposes of any such applicable stockholder
approval provisions.

 
 
(d)
Dilutive Effect.  The Company understand and acknowledge that the number of
Conversion Shares issuable upon conversion of the Preferred Shares will increase
in certain circumstances.  The Company further acknowledges that its obligation
to issue Conversion Shares upon conversion of the Preferred Shares in accordance
with this Agreement and the Certificate of Designations is absolute and
unconditional (subject to any restrictions and limitations on convertibility or
exercisability, as applicable, as set forth in the Certificate of Designations),
regardless of the dilutive effect that such issuance may have on the ownership
interests of other stockholders of the Company.

 
 
(e)
Registration Rights.  To the best knowledge of the Company, no facts or
circumstances exist that would inhibit or delay the preparation and filing of
the registration statement with respect to the Purchased Shares and the
Conversion Shares in accordance with the Registration Rights Agreement.  Except
pursuant to that certain registration rights agreements dated as of April 17,
2008, September 5, 2008 and May 8, 2009 respectively among the Company and the
investors named therein, no Person has any right to cause the Company or any
Subsidiary to effect the registration under the 1933 Act of any securities of
the Company or any Subsidiary.


 
30

--------------------------------------------------------------------------------

 
 
The Full Alliance Warranties
 
Full Alliance hereby represents and warrants to the Investor that except as set
forth in the Disclosure Schedule, the following representations and warranties
are true, complete and correct as of the date hereof and the Completion
Date.  The Disclosure Schedule shall be arranged in clauses corresponding to the
numbered and lettered sections and subsections set forth below.
 
1.
CORPORATE MATTERS

 
 
(a)
Organization, Good Standing and Qualification.  Full Alliance has been duly
incorporated and organized, and is validly existing (i) in good standing and
(ii) in compliance with all registration and approval requirements.  Full
Alliance has the corporate power and authority to own and operate its Assets and
properties and to carry on its business as currently conducted and proposed to
be conducted.

 
 
(b)
Charter Documents.  The copies of Full Alliance’s charter documents attached to
the Full Alliance Disclosure Schedule (having attached thereto copies of all
such resolutions as are by law required to be attached thereto and all
amendments made to date), are effective, have not been superseded and are true,
correct and complete.  All legal and procedural requirements concerning the
adoption of such charter documents have been duly and properly complied with in
all respects.

 
2.
AUTHORIZATION AND VALIDITY OF TRANSACTIONS

 
 
(a)
Authorization.  Full Alliance has the power and authority to execute, deliver
and perform the Transaction Documents which it has signed as a party.  All
actions on the part of Full Alliance necessary for the pledge of the Pledged
Shares have been taken or will be taken prior to the Completion.

 
 
(b)
Valid Issuance of Stock.  The Pledged Shares are duly authorized and validly
issued, fully paid and non-assessable, and free of restrictions on transfer
other than restrictions on transfer under applicable securities or corporate
laws.

 
 
(c)
Enforceability.  The Transaction Documents to which Full Alliance is a party,
when executed, will be valid and binding obligations of each such entity or
individual, enforceable against each such entity or individual in accordance
with their respective terms, except where such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally.

 
 
(d)
Consents and Approvals.  All consents, approvals, orders or authorizations of,
or registrations, qualifications, designations, declarations or filings with,
any Governmental Authority or any other competent corporate authority required
in connection with the execution, delivery and performance by Full Alliance of
the Transaction Documents to which it is a party or the consummation of the
transactions contemplated hereby or thereby have been obtained.


 
31

--------------------------------------------------------------------------------

 
 
 
(e)
No Breach.  The execution and delivery by Full Alliance of each of the
Transaction Documents to which it is a party and the implementation and
performance by the foregoing entities of all the transactions contemplated under
such Transaction Documents do not and will not:

 
 
(i)
breach or constitute a default under any charter document of such entity or of
the memorandum of association, articles of association, by-laws or other
constitutional document of such entity;

 
 
(ii)
result in a breach of, or constitute a default under, or give rise to any right
to any Person under, any Material Contract to which such entity is a party
(including any other certificate of designation, preferences or rights of any
other outstanding series of preferred stock or warrants or other securities of
the Company) or by which such entity or its property or Assets is bound or
result in the acceleration of any obligation of such entity (whether to make
payment or otherwise) to any Person; or

 
 
(iii)
result in a violation or breach of or default under any law.


 
32

--------------------------------------------------------------------------------

 
 
SCHEDULE 3
 
THE INVESTOR WARRANTIES
 
1.
The Investor is a limited liability company duly incorporated and existing under
the laws of the Cayman Islands.

 
2.
The Investor has the full power and authority to enter into, execute and deliver
this Agreement and to perform the transactions contemplated hereby.  The
execution and delivery by the Investor of this Agreement and the performance by
the Investor of the transactions contemplated hereby have been duly authorized
by all necessary corporate or other action of the Investor.  Assuming the due
authorization, execution and delivery hereof by the other parties hereto, this
Agreement constitutes a legal, valid and binding obligation of the Investor,
enforceable against the Investor in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally.

 
3.
The execution, delivery and performance of this Agreement by the Investor will
not:

 
 
(a)
breach or constitute a default under any provision of the Memorandum of
Association or Articles of Association or equivalent charter documents of the
Investor;

 
 
(b)
conflict with or result in any material breach or violation of any of the terms
and conditions of, or constitute (or with notice or lapse of time or both
constitute) a material default under, any agreement to which the Investor is a
party or by which the Investor is bound;

 
 
(c)
violate any court order, judgment, injunction, award, decree or writ against, or
binding upon, the Investor or upon its securities, properties or business; or

 
 
(d)
result in violate or breach of or default under any law.

 
4.
The funds used by the Investor to purchase the Purchased Shares have been
legally obtained by the Investor.

 
5.
The Investor is an “Accredited Investor” within the meaning of Rule 501 of
Regulation D under the 1933 Act, as presently in effect.  The Investor is
purchasing the Purchased Shares with investment intent and not with a view to
distribution in violation of any applicable securities law or regulation.

 
6.
Other than the transaction contemplated hereunder, the Investor has not, nor has
any Person acting on behalf of or pursuant to any understanding with the
Investor, executed any disposition, including Short Sales (but not including the
location and/or reservation of borrowable shares of Common Stock), in Equity
Securities of the Company during the period commencing from the time that the
Investor first presented a term sheet to the Company or any other Person setting
forth the material terms of the transactions contemplated hereunder until the
date hereof.  Other than to other Persons party to this Agreement or its
Representatives, the Investor has maintained the confidentiality of all
non-public disclosures made to it in connection with this transaction (including
the existence and terms of this transaction).


 
33

--------------------------------------------------------------------------------

 

SCHEDULE 4
DISCLOSURE SCHEDULE

 
34

--------------------------------------------------------------------------------

 

SCHEDULE 5
 
LIST OF SENIOR MANAGERS
 
Name
Position
   
WU Zishen
Chairman and Chief Executive Officer
   
TONG Baosheng
Vice President of R&D
   
XU Nan
Vice President of Sales
   
YU Yue
Chief Financial Officer
   
ZHAO Shijun
Head of Production


 
35

--------------------------------------------------------------------------------

 
 
SCHEDULE 6
 
POST-CLOSING COVENANTS
Part A
 
1.  As soon as practicable but in no event later than December 31, 2011, Inner
Mongolia Yongye Nongfeng Biotechnology Co., Ltd. shall obtain the approval of
inspection and acceptance of environmental protection from the competent
Governmental Authority with respect to "the project with annual production of
6,000 tons of Shengmingsu for plants (plant nutrient products) and 4,000 tons of
Shengmingsu for animals (animal nutrient products)".
 
2.  As soon as practicable but in no event later than December 31, 2011, Inner
Mongolia Yongye Fumin Biotechnology Co., Ltd. ("Fumin Co") shall obtain the
legally effective Fertilizer Registration Certificate (肥料登记证) for its production
of fertilizer in accordance with PRC law.
 
3.  As soon as practicable but in no event later than December 31, 2011, Fumin
Co shall obtain the approval of inspection and acceptance of environmental
protection from the competent Governmental Authority with respect to "the
project with annual production of 30,000 tons of humic acid salt".


Part B


1.  PRC Opco shall use commercially reasonable efforts to obtain, as soon as
practicable, the legally effective Certificate of Pass of Examination on Feed
Production Enterprise (饲料生产企业审查合格证) for its production of feed products in
accordance with PRC law.
 
2.  Fumin Co shall use commercially reasonable efforts to obtain, as soon as
practicable, the legally effective Feed Production Permit (饲料生产许可证), Certificate
of Pass of Examination on Feed Production Enterprise (饲料生产企业审查合格证), Additive
Pre-mixed Feed Production License (添加剂预混合饲料生产许可证) for its production of feed
products in accordance with PRC law.
 
3.  Fumin Co shall use commercially reasonable efforts to obtain, as soon as
practicable, the construction land planning permit (建设用地规划许可证), the construction
works planning permit (建设工程规划许可证) and the working permit on construction works
(建设工程施工许可证) with respect to the construction of "the project with annual
production of 30,000 tons of humic acid salt".

 
36

--------------------------------------------------------------------------------

 
 
4. Fumin Co shall use commercially reasonable efforts to obtain, as soon as
practicable, the land use right certificate and the real estate property
ownership certificate with respect to the plant for "the project with annual
production of 30,000 tons of humic acid salt" in Wuchuan county.


5. The Company shall use commercially reasonable efforts to, as soon as
practicable, register with the competent Administration for Foreign Exchange in
accordance with PRC law for its previous grant of restricted shares to its
employees.

 
37

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF CERTIFICATE OF DESIGNATION

 
38

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
CERTIFICATE OF INCUMBENCY AND AUTHORITY
 
[Letterhead of the Company]
 
[Date]
 
[_____] and
 
[_____]
 
[_____]
 
Attention: [_____]
 
Certificate of Incumbency and Authority
 
Reference is made to the Securities Purchase Agreement among the Investor, the
Company and Full Alliance, dated ________, 2011 (the “Securities Purchase
Agreement”).  Unless otherwise defined herein, capitalized terms used herein
shall have the meaning set forth in the Securities Purchase Agreement.
 
I, the undersigned [Chairman/Director] of ____________________ (the “Company”),
duly authorized to do so, hereby certify that the following are the names,
offices and true specimen signatures of the persons [each] [any two] of whom
are, and will continue to be, authorized:
 
 
(a)
to sign the certifications provided for in Section 3.1 of the Securities
Purchase Agreement; and

 
 
(b)
to take any other action required or permitted to be taken, done, signed or
executed under the Securities Purchase Agreement or any other agreement to which
the Investors and the Company may be parties.


 
39

--------------------------------------------------------------------------------

 


*  Name
Office
Specimen Signature
                                   

 
You may assume that any such person continues to be so authorized until you
receive written notice from an Authorized Representative of the Company that
they, or any of them, is no longer so authorized.


Yours truly,
 
      
 
By
 
[Chairman/Director]




--------------------------------------------------------------------------------

* 
Designations may be changed by the Company at any time by issuing a new
Certificate of Incumbency and Authority authorized by the Board of Directors of
the Company where applicable.


 
40

--------------------------------------------------------------------------------

 

EXHIBIT C


FORM OF STOCKHOLDERS’ AGREEMENT

 
41

--------------------------------------------------------------------------------

 

EXHIBIT D


FORM OF REGISTRATION RIGHT AGREEMENT

 
42

--------------------------------------------------------------------------------

 

EXHIBIT E


FORM OF SHARE PLEDGE

 
43

--------------------------------------------------------------------------------

 

EXHIBIT F


FORM OF DIRECTOR INDEMNIFICATION AGREEMENT

 
44

--------------------------------------------------------------------------------

 

EXHIBIT G


FORM OF NEVADA LEGAL OPINION

 
45

--------------------------------------------------------------------------------

 

EXHIBIT H


FORM OF PRC LEGAL OPINION

 
46

--------------------------------------------------------------------------------

 

EXHIBIT I


FORM OF HONG KONG LEGAL OPINION

 
47

--------------------------------------------------------------------------------

 

EXHIBIT J


FORM OF BVI LEGAL OPINION

 
48

--------------------------------------------------------------------------------

 

EXHIBIT K


FORM OF NEW YORK LEGAL OPINION

 
49

--------------------------------------------------------------------------------

 